

Exhibit 10.1
 







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
 
ASSET PURCHASE AGREEMENT


among
 
LAUREATE PHARMA, INC.
(a Delaware corporation),
 
and
 
DISCOVERY LABORATORIES, INC.
(a Delaware corporation)


 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Section
Page



INTRODUCTION
 
1
 
BACKGROUND
 
1
 
1.
 
Definitions
 
1
2.
 
Sale and Purchase
 
10  
2.1
 
Agreement to Sell and Purchase
 
10
 
 
2.2
 
Purchase Price
 
12
 
 
2.3
 
Assumption of Liabilities
 
12
 
 
2.4
 
Consent of Third Parties
 
13
 
3.
 
Closing
 
14
 
 
3.1
 
Location; Date
 
14
 
 
3.2
 
Deliveries
 
14
 
4.
 
Representations and Warranties of Seller
 
15
 
 
4.1
 
Organization and Standing
 
16
 
 
4.2
 
[Reserved]
 
16
 
 
4.3
 
Authority and Binding Effect
 
16
 
 
4.4
 
Consents and Approvals
 
16
 
 
4.5
 
[Reserved]
 
16
 
 
4.6
 
[Reserved]
 
16
 
 
4.7
 
Taxes
 
16
 
 
4.8
 
[Reserved]
 
17
 
 
4.9
 
[Reserved]
 
17
 
 
4.10
 
Inventory
 
17
 
 
4.11
 
Title to Purchased Assets and Related Matters
 
17
 
 
4.12
 
Condition of Purchased Assets
 
18
 
 
4.13
 
Real Property
 
18
 
 
4.14
 
Intellectual Property.
 
19
 
 
4.15
 
Contracts
 
20
 
 
4.16
 
Employees/Independent Contractors
 
21
 
 
4.17
 
Governmental Permits
 
21
 
 
4.18
 
Compliance with Law and Court Orders
 
21
 
 
4.19
 
Claims
 
22
 
 
4.20
 
Insurance
 
22
 
 
4.21
 
Non-Real Estate Leases
 
22
 

 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Section
Page

 

 
4.22
 
Employee Benefit Plans
 
22
 
 
4.23
 
[Reserved]
 
23
 
 
4.24
 
Environmental Matters
 
23
 
 
4.25
 
[Reserved]
 
25
 
 
4.26
 
Broker’s or Finder’s Fee
 
25
 
 
4.27
 
[Reserved]
 
25
 
 
4.28
 
Certain Personal Property
 
25
 
 
4.29
 
[Reserved]
 
25
 
 
4.30
 
[Reserved]
 
25
 
 
4.31
 
Solvency
 
25
 
 
4.32
 
FDA
 
25
 
 
4.33
 
Statements and Other Documents Not Misleading.
 
26
 
5.
 
Representations and Warranties of Buyer
 
26
 
 
5.1
 
Organization and Standing
 
26
 
 
5.2
 
Authority and Binding Effect
 
26
 
 
5.3
 
Validity of Contemplated Transactions
 
26
 
 
5.4
 
Broker’s or Finder’s Fee
 
27
 
 
5.5
 
Availability of Funds
 
27
 
 
5.6
 
Claims
 
27
 
 
5.7
 
FDA
 
27
 
6.
 
Pre-Closing Covenants
 
27
 
 
6.1
 
Access
 
27
 
 
6.2
 
[Reserved]
 
27
 
 
6.3
 
Operation of the Business
 
27
 
 
6.4
 
Update of Schedules
 
28
 
 
6.5
 
Employees and Business Relations
 
28
 
 
6.6
 
Confidentiality.
 
30
 
 
6.7
 
Related Parties
 
30
 
 
6.8
 
Transfer of Purchased Assets and Business
 
30
 
 
6.9
 
Fulfillment of Closing Conditions
 
30
 
 
6.10
 
DMF
 
31
 
 
6.11
 
[Reserved]
 
31
 
 
6.12
 
[Reserved]
 
31
 

 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Section
Page

 

 
6.13
 
[Reserved]
 
31
 
 
6.14
 
Environmental
 
31
 
 
6.15
 
Further Assurances
 
31
 
7.
 
Post-Closing Covenants
 
31
 
 
7.1
 
Transition Period
 
31
 
 
7.2
 
Employees
 
31
 
 
7.3
 
Tax Matters
 
32
 
 
7.4
 
Governmental Permits
 
33
 
 
7.5
 
Existing Seller Clients
 
34
 
 
7.6
 
DMF
 
34
 
 
7.7
 
Insurance
 
34
 
 
7.8
 
Totowa Property Signage
 
34
 
8.
 
Conditions Precedent to Obligations of Buyer
 
34
 
 
8.1
 
Representations and Warranties; Performance of Obligations
 
34
 
 
8.2
 
Closing Documents
 
34
 
 
8.3
 
Closing Consents
 
34
 
 
8.4
 
[Reserved]
 
35
 
 
8.5
 
[Reserved]
 
35
 
 
8.6
 
Legal Matters
 
35
 
 
8.7
 
Opinion of Seller’s Counsel
 
35
 
9.
 
Conditions Precedent to Obligations of Seller
 
35
 
 
9.1
 
Representations and Warranties; Performance of Obligations
 
35
 
 
9.2
 
Legal Matters
 
35
 
 
9.3
 
Consents
 
35
 
10.
 
Indemnification
 
35
 
 
10.1
 
By Seller
 
35
 
 
10.2
 
By Buyer
 
36
 
 
10.3
 
Procedure for Claims
 
37
 
 
10.4
 
Limitations on Liability
 
37
 
 
10.5
 
Third Party Claims
 
39
 
 
10.6
 
Right of Offset
 
40
 
 
10.7
 
Effect of Investigation or Knowledge
 
40
 
 
10.8
 
Contingent Claims
 
40
 

 
iii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Section
Page

 
11.
 
Termination
 
40
 
 
11.1
 
Grounds for Termination
 
40
 
 
11.2
 
Effect of Termination
 
41
 
12.
 
Other Matters
 
41
 
 
12.1
 
Public Announcements
 
41
 
 
12.2
 
Reasonable Best Efforts
 
41
 
 
12.3
 
Nondisparagement
 
41
 
13.
 
Miscellaneous
 
41
 
 
13.1
 
Contents of Agreement
 
41
 
 
13.2
 
Amendment, Parties in Interest, Assignment, Etc
 
42
 
 
13.3
 
Interpretation
 
42
 
 
13.4
 
Sole Remedy
 
42
 
 
13.5
 
Dispute Resolution
 
42
 
 
13.6
 
Expenses
 
43
 
 
13.7
 
Bulk Sales
 
43
 
 
13.8
 
Notices
 
43
 
 
13.9
 
Governing Law
 
44
 
 
13.10
 
Counterparts
 
44
 



 


 

iv

--------------------------------------------------------------------------------




Exhibits
 
 
Exhibit A
 
Bill of Sale, Assignment and Assumption Agreement
 
Exhibit B-1
 
Transition Services Agreement
 
Exhibit B-2
 
Quality Agreement
 
Exhibit C-1
 
Notices related to Drug Establishment Registrations for Totowa
 
Exhibit C-2
 
Notices related to Drug Establishment Registrations for Totowa
 
Exhibit C-3
 
Notices related to Drug Establishment Registrations for Totowa
 
Exhibit D
 
Form of Opinion
 
Exhibit E
 
Parent Guaranty
 
Exhibit F
 
Consent to Assignment
 
Exhibit G
 
Assignment of Lease and Termination and Option Agreement
 
Exhibit H-1
 
Amendment to Lease
 
Exhibit H-2
 
Amendment to Termination and Option Agreement
 
Exhibit I
 
Termination Agreement
 



 


 

v

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT
 
INTRODUCTION
 
This ASSET PURCHASE AGREEMENT is dated as of December 27, 2005. The parties are
Laureate Pharma, Inc., a Delaware corporation (“Seller”), and Discovery
Laboratories, Inc., a Delaware corporation (“Buyer”). Buyer and Seller are
referred to herein as the “Parties.”
 
BACKGROUND
Seller owns and operates the Business (defined below). This Agreement defined
below sets forth the terms and conditions upon which Buyer is purchasing the
Purchased Assets (defined below) and assuming the Assumed Liabilities (defined
below) from Seller and Seller is selling the Purchased Assets and transferring
the Assumed Liabilities to Buyer.
 
NOW, THEREFORE, in consideration of the respective covenants, representations
and warranties herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
1.    Definitions.
 
For convenience, certain terms used in more than one part of this Agreement are
listed in alphabetical order and defined or referred to below.
 
“33% Cap” is defined in Section 10.4(a).
 
“Accounts Receivable” means, as of any specified date, any trade accounts
receivable, notes receivable, bid or performance deposits and other
miscellaneous receivables of the Business.
 
“Accrued Bonus” is defined in Section 6.5(b).
 
“Action” is defined in Section 10.5(a).
 
“Affiliates” means, with respect to a Party, Persons controlling, controlled by
or under common control with that Party, as well as any officers, directors and
majority-owned entities of that Party and of its other Affiliates. For the
purposes of the foregoing, ownership, directly or indirectly, of 20% or more of
the voting stock or other equity interest shall be deemed to constitute control.
 
“Agreement” means this Asset Purchase Agreement, including all schedules and
exhibits hereto.
 
“Allocation” is defined in Section 7.3(d).
 
“Allocation Arbiter” is defined in Section 7.3(d).
 
“Amendment to Lease” means the Amendment No. 1 to the Agreement of Lease dated
December 3, 2004, between Norwell Land Company, as Landlord, and Seller, as
Tenant, substantially in the form of Exhibit H-1.
 
“Amendment to Termination and Option Agreement” means Amendment No. 1 to the
Termination and Option Agreement dated December 3, 2004, between Norwell Land
Company, as Landlord, and Seller, as Tenant, substantially in the form of
Exhibit H-2.
 

--------------------------------------------------------------------------------


“Ancillary Agreements” means the Termination Agreement, the Amendment to Lease
and the Amendment to Termination and Option Agreement.
 
“Assets” means all of Seller’s assets, properties, business, goodwill and rights
of every kind and description, real and personal, tangible and intangible,
located at the Totowa Property and used in the operation of the Business.
 
“Assignee” is defined in Section 13.2.
 
“Assignment of Lease and Termination and Option Agreement” means the Assignment
of Lease and Termination and Option Agreement, by and between Seller, as tenant,
and Buyer, as assignee, substantially in the form of Exhibit G.
 
“Association” is defined in Section 13.5(b).
 
“Assumed Liabilities” is defined in Section 2.3(a).
 
“Bill of Sale, Assignment and Assumption Agreement” means a bill of sale,
assignment and assumption agreement by and between Seller and Buyer in
substantially the same form as Exhibit A.
 
“BLAs” is defined in Section 4.32.
 
“Business”means the business operations of Seller conducted solely at the Totowa
Property relating to the performance by Seller of its obligations under the
Existing Manufacturing Agreement, including the furnishing of development
services, process design and development, production and aseptic filling
services for pharmaceutical microparticles (including microspheres and
liposomes) manufacturing services, and other related services to customers
therewith, and the goodwill appurtenant to such business and assets, but in all
cases excluding (i) the business operations performed at the Princeton Property
and (ii) the business operations of Seller, wherever located, Related
exclusively to customers of Seller other than Buyer.
 
“Business Confidential Information” means the Confidential Information of Seller
except that “Business Confidential Information” does not include personnel
information (other than that provided to Buyer pursuant to this Agreement),
trade secrets, models, inventions, discoveries, the DMF numbered 16941 (Contract
Manufacturing), advertising and marketing plans or systems, sales methods or
systems, pricing lists and pricing formulae, customer and client lists, customer
and client information (including principal contacts, addresses and telephone
numbers) and related purchasing history, financial information and all
documentation related to the foregoing.
 
“Business Documents, Systems and Information”means (i) all written and
electronic documentation Related to the Business including, but not limited to,
the SOPs and all procedures, policies, manuals, methods, batch records, and
other information used for the operation of the Business, (ii) all records with
respect to distributors, suppliers and Buyer; (iii) all Information Technology,
and (iv) all Business Confidential Information.


“Business Day” means any calendar day which is not a Saturday, Sunday or public
holiday under the laws of the State of New Jersey.
 
“Buyer” is defined in the Introduction.
 
“Buyer Officer’s Certificate” is defined in Section 9.1.
 
2

--------------------------------------------------------------------------------


“CERCLA” is defined in Section 4.24.
 
“Change Order” means the change order between the Parties pursuant to the
Existing Manufacturing Agreement, originally dated February 16, 2005 and as
amended from time to time.
 
“Change Order No. 2” means the change order between the Parties pursuant to the
Existing Manufacturing Agreement, dated October 4, 2005.
 
“Charter Documents” means an entity’s certificate or articles of incorporation
or formation, certificate defining the rights and preferences of securities,
articles of organization, general or limited Seller agreement, operating
agreement, certificate of limited Seller, joint venture agreement or similar
document governing the entity.
 
“Claim Notice” is defined in Section 10.3(a).
 
“Claim Response” is defined in Section 10.3(a).
 
“Closing” is defined in Section 3.1.
 
“Closing Consents” is defined in Section 8.3.
 
“Closing Date” is defined in Section 3.1.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the rules
and regulations thereunder.
 
“Commercially Reasonable” means, with respect to arrangements made by, and
performance of covenants of, a Party under this Agreement, means that such Party
shall, if appropriate, incur expenses in the nature of processing fees
(including legal review), administrative and other costs and expenses that are
reasonable in amount, but such Party shall not be required to make any payment
or offer or grant any financial accommodation or other benefit to any
counterparty not otherwise provided under any applicable agreement between such
Party and such counterparty, or release any claim or right under any such
applicable agreement.
 
“Confidential Information”means any confidential or proprietary information of
Seller Related to the Business, including but not limited to, personnel
information that Seller is not permitted to disclose pursuant to law and its
existing privacy policies, correspondence and communications between Seller and
the FDA or other Governmental Body, know-how, trade secrets, formulae,
specifications, technical information, processes, models, inventions,
discoveries, graphical and computer generated material, manuals, plans, designs,
prototypes, drawings (including engineering and auto-cad drawings), proprietary
information, the DMF numbered 17159, blue prints, data, databases, software,
source codes, advertising and marketing plans or systems, distribution and sales
methods or systems, pricing lists and pricing formulae, customer and client
lists, customer, client, dealer, distributor, wholesaler and supplier
information (including principal contacts, addresses and telephone numbers),
purchasing history, financial information and all documentation related to the
foregoing. Notwithstanding the foregoing, Confidential Information shall not
include information (a) which was publicly known prior to the date of this
Agreement or (b) that becomes publicly known without any act or omission by
Seller.
 
“Confidentiality Agreement” is defined in Section 13.1.
 
3

--------------------------------------------------------------------------------



“Consent to Assignment” means the Consent to Assignment and Assumption of Lease
Agreement, by and between Seller, as tenant, and Buyer, as assignee, Safeguard,
as guarantor, and consented to by the Landlord, substantially in the form of
Exhibit F
 
“Contingent Claim” is defined in Section 10.8.
 
“Contract” means any written or oral contract, agreement, purchase order, lease,
instrument or other document, commitment, arrangement, or undertaking that is
binding on any Person or its property under applicable Law.
 
“Court Order” means any judgment, decree, injunction, order or ruling of any
federal, state, local or foreign court or governmental or regulatory body or
authority that is binding on any Person or its property under applicable Law.
 
“Current Renovations” means the construction and alterations activities being
conducted at the Totowa Property by Buyer pursuant to Change Order No. 2.
 
“Damages” is defined in Section 10.1(a).
 
“DAS Agreement” means the Supply Agreement dated May 31, 2002 (the “Agreement”)
between Seller (as successor to Laureate Pharma L.P.) and DrugAbuse
Pharmaceuticals, Inc. (as successor to Drug Abuse Sciences, Inc.) (“DAS”),
including any subsequent agreements defining the relationship between Seller and
DAS, including that certain Assignment, Amendment and Reaffirmation Agreement
dated June 17, 2004.
 
“Default” means (i) a breach, default or violation, (ii) the occurrence of an
event that with or without the passage of time or the giving of notice, or both,
would constitute a breach, default or violation or (iii) with respect to any
Contract, the occurrence of an event that with or without the passage of time or
the giving of notice, or both, would give rise to a right of termination,
renegotiation or acceleration.
 
“Disclosing Party” is defined in Section 6.6(b).
 
“DMFs” is defined in Section 4.32.
 
“Drug Establishment Registration” means a registration with the FDA under 21
C.F.R. Sec. 207.20 by an owner or operator of a drug establishment (as defined
in 21 C.F.R. Sec. 207.3).
 
“Drug Master File” means a drug master file as described in 21 C.F.R. Sec.
314.420.
 
“Employee Lease” means that certain agreement, dated December 3, 2004, between
Seller and the P.F. Laboratories, Inc., a New Jersey corporation, relating to
the lease by Seller of unionized employees at the Totowa Property.
 
“Employee Compensation List” is defined in Section 4.16.
 
“Encumbrances” means any lien, mortgage, security interest, pledge, restriction
on transferability, defect of title or other claim, charge or encumbrance of any
nature whatsoever on any property or property interest.
 
“Environmental Claims” is defined in Section 4.24(i).
 
“Environmental Laws” is defined in Section 4.24(ii).
 
4

--------------------------------------------------------------------------------



“Environmental Liability” means any and all liabilities, claims, costs, damages,
losses, expenses, penalties, fines, attorneys’ fees, court costs and other costs
incurred or imposed (a) pursuant to any order, notice of responsibility,
injunction, judgment or similar act (including settlements) by any Governmental
Body to the extent arising out of (i) Seller’s violation of Environmental Laws
occurring at any property owned or operated by Seller prior to the Closing Date
or (ii) the Previous Owner’s violation of Environmental Laws occurring at any
property owned or operated by Previous Owner prior to December 3, 2004 or (b)
pursuant to any claim or cause of action by a Governmental Body or other third
Person for personal injury, property damage, or remediation costs to the extent
arising out of or attributable to (i) Seller’s violation of, or Seller’s actions
which result in a remedial obligation under, any Environmental Law occurring
prior to the Closing Date or (ii) the Previous Owner’s violation of, or the
Previous Owner’s actions which result in a remedial obligation under, any
Environmental Law occurring prior to December 3, 2004.
 
“Environmental Permit” is defined in Section 4.24(iii).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations and rules issued thereunder, or any successor law.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Excluded Assets” is defined in Section 2.1(b).
 
“Excluded Equipment” is defined in Section 2.1(b)(iii).
 
“Existing Manufacturing Agreement” means the Technology Transfer and
Manufacturing Agreement, dated October 3, 2003, between the Parties, together
with any amendments thereto following the date hereof.
 
“Expiration Date” is defined in Section 10.4(b).
 
“FDA” is defined in Section 4.32.
 
“FDA Documents” is defined in Section 4.32.
 
“FDA Requirements” is defined in Section 4.32.
 
“FFDCA” is defined in Section 4.32.
 
“Fixed Assets is defined in Section 4.28.
 
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
 
“Governmental Body” means any United States (a) federal, state, commonwealth,
county, municipality, district or other jurisdiction of any nature, or any
political subdivision thereof, (b) federal, state, local, municipal or other
government or (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
instrumentality, official, organization, regulatory body or other entity and any
court, arbitrator or other tribunal).
 
5

--------------------------------------------------------------------------------



“Governmental Permit” means any permit, license, registration, certificate of
occupancy, approval, privilege, franchise, variance, exemption, consent or other
authorization of any nature whatsoever, granted, approved or allowed by any
Governmental Body.
 
“Hazardous Material” is defined in Section 4.24(iv).
 
“Indemnified Buyer Party” is defined in Section 10.1.
 
“Indemnified Party” means an Indemnified Buyer Party or an Indemnified Seller
Party.
 
“Indemnified Seller Party” is defined in Section 10.2.
 
“Indemnitor” is defined in Section 10.3(a).
 
“INDs” is defined in Section 4.32.
 
“Information Technology” means all communications systems and computer systems
used or held for use in the conduct of the Business by Seller including all
hardware, software, and URLs.
 
“Insurance Claims List” is defined in Section 4.20.
 
“Inventory” means (i) all items purchased by Buyer and delivered to Seller under
the Existing Manufacturing Agreement, wherever located, and (ii) the items that
shall be the subject of the Inventory Payment at Closing, in each case as listed
on Schedule 1.1, which shall be updated by mutual agreement immediately prior to
the Closing.
 
“Inventory Payment” means the dollar amount payable for the items specified on
Schedule 1.1.
 
“ISRA” is defined in Section 4.24.
 
“Knowledge of Buyer” means the actual knowledge of Robert J. Capetola, Ph.D.,
Christopher J. Schaber, Ph.D., John G. Cooper, David Lopez, Cynthia Davis and
Jerry Orehostky, in each case, after reasonable investigation without any
constructive or imputed knowledge of Buyer or any of its directors, officers or
employees or owner.
 
“Knowledge of Seller” means the actual knowledge of Robert J. Broeze, Mary-Joan
Hampson-Carlin, Ernest Tyler, John Morris, Steven J. Grenfell, Steven J. Feder
and Christopher J. Davis, in each case, after reasonable investigation without
any constructive or imputed knowledge of Seller or any of its directors,
officers or employees or owner.
 
“Landlord” means Norwell Land Company, the landlord under the Totowa Lease.
 
“Law” means any statute, law, ordinance, regulation, order, code or rule of any
United States federal, state, or local governmental or regulatory body or
authority, including those covering biopharmaceuticals, pharmaceuticals
(including drugs, biologics, radiopharmaceuticals, and controlled substances),
environmental, energy, safety, health, information technology, transportation,
bribery, record keeping, zoning, antidiscrimination, antitrust, wage and hour,
and price and wage control matters.
 
“Legal Proceeding” means any action, lawsuit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative, or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted, or heard by or before, or otherwise involving,
any court or other Governmental Body or any arbitrator or arbitration panel.
 
6

--------------------------------------------------------------------------------



“Liability” means any direct or indirect liability, indebtedness, obligation,
expense, debt, claim, loss, damage, deficiency, guaranty or endorsement of any
nature, of or by any Person, whether absolute or contingent, known or unknown,
secured or unsecured, recourse or non-recourse, filed or unfiled, accrued or
unaccrued, due or to become due, or liquidated or unliquidated.
 
“Liquidated Claim Notice” is defined in Section 10.3(a).
 
“Litigation” means any action, lawsuit, arbitration, administrative or other
proceeding (including any civil, criminal, investigative, or appellate
proceeding), hearing, criminal prosecution or investigation or inquiry by any
court or Governmental Body.
 
“LNA” is defined in Section 6.15.
 
“Material Adverse Effect” means a material adverse effect on the business,
Assets (including the Purchased Assets), operation or condition (financial or
otherwise), results of operations of Seller as it Relates to the Business,
consistent with past practice.
 
“Milestone Payments” means the milestone payments aggregating $636,000
(consisting of payments in the amounts of $530,000 and $106,000 under the Change
Order) that were to be paid upon written agreement of the quality committee that
the facility, quality systems and Surfactant manufacturing process are ready for
FDA re-inspection, which payments shall accelerate and become due and owing at
the Closing.
 
“Minor Contract” means (a) any Contract Relating to the Business that is
terminable by a Party on not more than 30 days’ notice without any Liability,
(b) any Contract Relating to the Business (other than Off-the-Shelf Software)
under which the obligation of a Party (fulfilled and to be fulfilled) involves
an amount of less than $5,000 and any group of similar Contracts under which the
obligation of a Party (fulfilled and to be fulfilled) involves an amount of less
than $10,000, and (c) any Off-the-Shelf Software.
 
“NDAs” is defined in Section 4.32.
 
“NJDEP” means the New Jersey Department of Environmental Protection.
 
“Non-Assignable Contract” is defined in Section 2.4.
 
“Non-Offeree Employee” is defined in Section 6.5.
 
“Non-Real Estate Leases” is defined in Section 4.21.
 
“Offeree Employee” is defined in Section 6.5.
 
“Off-the-Shelf Software” means any software license implied by the sale of a
product and perpetual, paid-up royalty free and transferable license rights for
“off-the-shelf” third party application software licensed for use in the
Business, in any individual case, under a license with a maximum payment
obligation on the part of Seller of less than $3,000.
 
“Ordinary course” or “ordinary course of business” means the ordinary course of
business that is consistent with past practices.
 
“Parent Guaranty” means the guaranty by Safeguard of the obligations of Seller
under this Agreement, in substantially the form of Exhibit E.
 
7

--------------------------------------------------------------------------------




“Parties” is defined above in the Introduction.
 
“Permitted Encumbrance” means (a) any Encumbrance disclosed on Schedule 1.2; (b)
any liens of mechanics, materialmen and laborers for work or services performed
or materials furnished in connection with the Totowa Property, in each instance,
which are not yet due and payable, including any such lien resulting from the
activities being conducted by or for Buyer at the Totowa Property pursuant to
Change Order No. 2 to the Existing Manufacturing Agreement prior to the Closing;
(c) any rights reserved to or vested in any municipality or public authority to
control or regulate the use of the Totowa Property or to use the Totowa Property
in any manner; (d) any easements, rights-of-way, servitudes, restrictions and
other minor defects, encumbrances and irregularities in title to the Totowa
Property which could not, individually or in the aggregate, materially and
adversely affect the value, condition, marketability or operation of the Totowa
Property or the Totowa Lease or quiet enjoyment thereof; or (e) any Encumbrance
for Taxes, assessments and other governmental charges that are not yet due and
payable.
 
“Person” means any natural person, corporation, Seller, proprietorship,
association, joint venture, trust or other legal entity.
 
“PHSA” is defined in Section 4.32.
 
“Plans” is defined in Section 4.22(a).
 
“Previous Owner” means Purdue Pharma L.P., a Delaware limited partnership.
 
“Prime Rate” means the prime lending rate as reported in The Wall Street Journal
from time to time as the base rate on corporate loans.
 
“Princeton Property” means Seller’s facility located at 201 College Road East,
Princeton, New Jersey.
 
“Purchased Assets” is defined in Section 2.1(a).
 
“Purchase Price” is defined in Section 2.2(a).
 
“Purchase Price Cap” is defined in Section 10.4(a).
 
“Qualified Offer” is defined in Section 6.5.
 
“Quality Agreement” means an agreement to be entered into on the Closing Date
between Seller and Buyer, substantially in the form of Exhibit B-2 relating to
the arrangements of the supply of regulated products as set forth in the
Transition Services Agreement.
 
“Real Property” means all rights and interests of Seller in or to the Totowa
Property.
 
“Related” means used or held for use in connection with the ownership, operation
or maintenance of, arising from, or related to.
 
“Response Period” is defined in Section 10.3(a).
 
“Safeguard” means Safeguard Scientifics, Inc., a Pennsylvania corporation, of
which Seller is an indirect wholly-owned subsidiary.
 
8

--------------------------------------------------------------------------------


“SEC” is defined in Section 6.6(b).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
“Seller Contracts” is defined in Section 4.15(a).
 
“Seller Insurance” is defined in Section 4.20.
 
“Seller Officer’s Certificate” is defined in Section 8.1.
 
“Seller Required Consent” is defined in Section 4.4.
 
“SOPs” means the methods, processes, reports and standard operating procedures
(collectively, the “SOPs”) of Seller used in the operation of the Business,
including without limitation those listed on Schedule 2.1(a)(iii).
 
“Structures” means all buildings, structures, fixtures, facilities and
improvements to any Real Property.
 
“Taxes” shall mean all taxes, duties, charges, fees, levies or other assessment
imposed by any taxing authority, including income, capital gains, gross revenue,
profits, gross receipts, value-added, excise, withholding, personal property,
real estate, sale, use, ad valorem, license, capital, lease, goods and services,
severance, stamp, transfer, payroll, employment, customs, duties, alternative,
add-on minimum, estimated and franchise taxes (including any interest, penalties
or additions attributable to or imposed on or with respect to any such
assessment, which shall be deemed to be Taxes for any taxable period with
respect to which they shall arise, regardless of when they shall accrue or be
payable.).
 
“Tax Returns” means any and all returns, reports, claims for refund, information
returns, or other statements (including elections, declarations, disclosures,
schedules, estimates, and attachments), including estimates or amendments
thereof, required to be filed by a Party with respect to any Taxes.
 
“Termination Agreement” means the Termination Agreement, by and among Seller,
Safeguard and The P.F. Laboratories, Inc., in substantially the form attached as
Exhibit I.
 
“Termination and Option Agreement” means that certain agreement, dated December
3, 2004, between Seller and Norwell Land Company relating to the parties’
respective rights and obligations under the Totowa Lease and relating to the
Totowa Property.
 
“Termination Date” is defined in Section 11.1(b).
 
“Third-Party Claim” is defined in Section 10.5(a).
 
“Threshold Amount” is defined in Section 10.4(a).
 
“Totowa Lease” means that certain lease, dated December 3, 2004, for the Totowa
Property between Seller, as tenant, and the Norwell Land Company, as landlord.

“Totowa Property” means the facility leased by Seller consisting of
approximately 21,000 square feet in a building located at 710 Union Boulevard,
Totowa, New Jersey.
 
9

--------------------------------------------------------------------------------


“Trademarks” means any trademarks, service marks, brand names, certification
marks, trade names, logos, trade dress, and all goodwill associated with the
foregoing throughout the world and registrations in any jurisdictions of, and
applications in any jurisdiction to register, the foregoing, including any
extension, modification or renewal of any such registration or application.
 
“Transaction Documents” means this Agreement, the Bill of Sale, Assignment and
Assumption Agreement, the Transition Services Agreement, the Quality Agreement,
the Consent to Assignment, the Assignment of Lease and Termination and Option
Agreement, the Parent Guaranty, that certain letter agreement between the
Parties, dated the date hereof, and any other certificate, instrument, agreement
or document required to be delivered pursuant to the terms hereof and thereof.


“Transactions” means the purchase and sale of the Purchased Assets and the
transfer and assumption of the Assumed Liabilities at the Closing and the other
transactions contemplated by the Transaction Documents.
 
“Transferred Employees” is defined in Section 6.5.
 
“Transition Services Agreement” means an agreement to be entered into effective
on the Closing Date between Seller and Buyer, substantially in the form of
Exhibit B-1, relating to the provision by Seller of certain services following
the Closing.
 
“Unassumed Liability” is defined in Section 2.3(b).
 
“Unliquidated Claim” is defined in Section 10.3(a).
 
“Union” is defined in Section 6.5(e).
 
“Union Employees” means (i) employees of the Landlord who are members of the
Union and provide services to Seller at the Totowa Property pursuant to the
Employee Lease, and (ii) following the Closing, employees of Buyer who are
members of the Union and who provide services to Buyer at the Totowa Property
pursuant to an agreement between Buyer and the Union, as provided in Section
6.5(e).
 
“US” means the United States of America.
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended. 
 

2.    Sale and Purchase.
 
2.1    Agreement to Sell and Purchase.
 
(a)    Subject to the satisfaction or waiver by the applicable Party prior to
the Closing of the various conditions set forth in Section 8 and Section 9
herein, at the Closing, Seller shall grant, sell, convey, assign, transfer and
deliver to Buyer, and Buyer shall purchase from Seller, all right, title and
interest of Seller in and to all of the Assets (other than the Excluded Assets)
(the “Purchased Assets”), free and clear of all Encumbrances (other than
Permitted Encumbrances) as follows:

(i)    all Inventory;
 
(ii)    all Fixed Assets (including all Structures), furniture, fixtures,
leasehold improvements, tooling, machinery and equipment;
 
10

--------------------------------------------------------------------------------



(iii)    all Business Documents, Systems and Information, including without
limitation the SOPs;
 
(iv)    all telephone numbers and facsimile numbers currently used in the
Business and identified on Schedule 2.1(a)(iv);
 
(v)    all manufacturing, warehouse and office supplies Related to the Business;
 
(vi)    DMF numbered 17159;
 
(vii)   to the extent transferable, all Governmental Permits that are Related to
the Business and have been issued to Seller or applied for by Seller and all
rights thereunder; and
 
(viii)   all Seller Contracts; and
 
(ix)    an assignment of Seller’s rights as tenant under the Totowa Lease and
the Termination and Option Agreement.
 
(b)    Notwithstanding the foregoing, the Purchased Assets shall not include any
of the following (the “Excluded Assets”):
 
(i)    the seals, Charter Documents, minute books, Tax Returns, books of account
or other records having to do with the organization of Seller;
 
(ii)    the rights that accrue or will accrue to Seller under this Agreement;
 
(iii)   the equipment set forth on Schedule 2.1(b)(iii), as such Schedule may be
modified from time to time (with the written consent of Buyer not to be
unreasonably withheld) on or prior to the Closing Date (the “Excluded
Equipment”);
 
(iv)   all trade names and abbreviations used by Seller whether or not in
connection with the Business including “Laureate Pharma” and “Laureate”;
 
(v)    claims, demands, causes of action, choses in action, rights of recovery,
rights of set-off, rights to refunds and similar rights in favor of Seller or
any Affiliate of Seller of any kind to the extent Relating to (a) the Excluded
Assets or the Unassumed Liabilities, (b) the Existing Manufacturing Agreement or
(c) the ownership of the Assets, or operation of the Business, prior to the
Closing Date;
 
(vi)   DMF numbered 16941;
 
(vii)    all motor vehicles;
 
(viii)   all cash and cash equivalents, including bank accounts, money market
funds and temporary cash investments;
 
(ix)    all of Seller’s and its Affiliates’ right, title and interest in and to
all Accounts Receivable and all notes, bonds, and other evidences of
indebtedness of and rights to receive payments arising out of sales, services,
rentals and other business activities of Seller and its Affiliates, including
with respect to the Business, and including all rights with respect to any third
party collection procedures or any other actions or proceedings in connection
therewith;
 
11

--------------------------------------------------------------------------------



(x)    all rights to use SOPs included in Section 2.1(a)(ix) that also relate to
the operation of Seller’s business at the Princeton Property, as well as any SOP
which was the basis for such an SOP or which was derived from such an SOP prior
to the Closing Date;
 
(xi)    any and all of Seller’s and its Affiliates’ rights arising under any
outstanding receivable or payable between Seller, on the one hand, and any
Affiliate of Seller, on the other hand;
 
(xii)   Assets of Seller or its Affiliates that are located at or used in
connection with Seller’s business operations conducted at the Princeton
Property;
 
(xiii)   all assets Related to any pension, profit sharing, stock bonus, stock
option, thrift or other retirement plan, medical, hospitalization, dental, life,
disability, vacation or other insurance or benefit plan, employee stock
ownership plan, deferred compensation, stock ownership, stock purchase, bonus,
benefit or other incentive plan, severance plan or other similar plan relating
to Seller, its Affiliates or their respective employees;
 
(xiv)   all rights, titles, claims and interests of Seller or its Affiliates
under any policy or agreement of insurance or under any bond;
 
(xv)    (A) all Trademarks, (B) all rights to intellectual property owned by
customers of Seller other than Buyer, and (C) all rights to intellectual
property owned or otherwise used by Seller exclusively with respect to customers
of Seller other than Buyer;
 
(xvi)   all rights Related to the prepaid expenses identified on Schedule
2.1(b)(xvi) that accrue or are paid by Seller prior to the Closing;
 
(xvii)   all rights or claims by any Seller or any Affiliate of any Seller to
(a) any Tax refund relating to the period prior to the Closing Date;
 
(xviii)   the Employee Lease; and
 
(xix)    the Assets specified on Schedule 2.1(b)(xix).
 
2.2    Purchase Price. In consideration of the grant, sale, conveyance,
assignment, transfer and delivery of the Purchased Assets to Buyer and the
assumption by Buyer of the Assumed Liabilities, Buyer shall pay a total amount
(the “Purchase Price”) equal to Sixteen Million Dollars ($16,000,000). Buyer
shall pay the Purchase Price at the Closing by a wire transfer of immediately
available funds, in accordance with written instructions provided by Seller to
Buyer prior to the Closing Date.
 
2.3    Assumption of Liabilities.
 
(a)    At the Closing, Buyer shall assume and agree to pay, discharge or
perform, as appropriate, when due only the Liabilities of Seller specifically
identified below in this subsection (a) (the “Assumed Liabilities”):
 
(i)    all Liabilities set forth on Schedule 2.3(a), to the extent that such
Liabilities accrue, are caused by, arise out of, are associated with, are in
respect of, or are incurred, in each case, at any time on and after the Closing
Date in connection with the Purchased Assets and the ownership or operation of
the Purchased Assets after the Closing Date (to the extent that such Liabilities
are not overdue or delinquent on the Closing Date, without regard to any grace
period and without incurring any increase in the amounts due);
 
12

--------------------------------------------------------------------------------


(ii)    all Liabilities expressly assumed by Buyer under Section 7.3 of this
Agreement; and
 
(iii)   all Liabilities relating to the ownership of the Purchased Assets from
and after the Closing Date and the conduct by Buyer of its business after the
Closing Date.
 
(b)    Notwithstanding subsection (a) above or any other provision of this
Agreement, Buyer is not assuming under this Agreement or any other Transaction
Document, and Seller shall continue to be responsible for, any Liability (each,
an “Unassumed Liability”) that is not specifically identified as an Assumed
Liability under subsection (a) above, including, without limitation, any of the
following: (i) except as may otherwise be provided under the Existing
Manufacturing Agreement, any product or service liability or similar claim for
injury to any Person or property, regardless of when made or asserted, that
arises out of or is based upon any alleged action or failure to act by Seller or
any express or implied representation, warranty, agreement or guarantee made by
Seller, or alleged to have been made by Seller, or that is imposed or asserted
to be imposed by operation of law or otherwise in connection with any service
performed or product sold or leased by or on behalf of Seller on or prior to the
Closing, whether or not billed as of the Closing Date; (ii) (A) any Taxes of
Seller or (B) except as otherwise provided in Section 7.3(c) (relating to
property Taxes), any Tax payable with respect to the Business, the Purchased
Assets and the performance by Seller of its obligations under the Existing
Manufacturing Agreement (except as may otherwise be provided therein) with
respect to any period or portion thereof ending on or before the Closing Date;
(iii) any Liabilities under or in connection with any Excluded Assets; (iv) any
Liabilities of Seller arising or incurred in connection with Seller’s
performance or failure to perform under any agreement with any customer of
Seller other than Buyer; (v) any Liabilities arising prior to the Closing Date
or as a result of the Closing relating to Seller’s employment of Persons,
including Liabilities, if any, with respect to any employee wages, salaries,
benefits or withholding taxes, the Plans or other pension plan, supplemental
savings plan, any workers compensation claim or any other Liability of Seller to
or with respect to its respective employees relating in any way to their
employment by Seller; (vi) any Liabilities of Seller arising or incurred in
connection with the negotiation, preparation and execution of this Agreement and
the Transactions; (vii) any Environmental Liability arising prior to the Closing
or relating to the conduct of the Business prior to the Closing; (viii)
Liabilities arising from or related to governmental fines or penalties arising
out of or based upon Seller’s actions or failure to act or the conduct of the
Business or otherwise incurred by Seller, in each case during any period prior
to the Closing Date; (ix) any Liabilities for money borrowed or pursuant to any
financing agreement or arrangement, whether direct or contingent; (x) any
Liability of Seller owing to any of its Affiliates; (xi) any Liabilities arising
prior to the Closing Date or as a result of Seller’s activities in connection
with the Closing relating to the infringement, misappropriation, trademark
dilution or other violation of the confidential information, proprietary
information or intellectual property of any Person other than Buyer; and (xii)
any other Liabilities (including any lease agreement) regardless of when made or
asserted, that are not specifically assumed by Buyer under this Agreement.
 
2.4    Consent of Third Parties. Nothing in this Agreement shall be construed as
an attempt by Seller to assign to Buyer pursuant to this Agreement any Seller
Contract, permit, franchise, claim or Asset included in the Purchased Assets
that is by its terms expressly or implicitly or by law nonassignable without the
consent of any other party or parties, unless such consent or approval shall
have been given, or as to which all the remedies for the enforcement thereof
available to Seller would not by law pass to Buyer as an incident of the
assignments provided for by this Agreement (a “Non-Assignable Contract”). To the
extent that any Seller Required Consent in respect of, or a novation of, a
Non-Assignable Contract shall not have been obtained on or before the Closing
Date, Seller shall at its sole expense continue to use its Commercially
Reasonable efforts to obtain any such Seller Required Consent or novation after
the Closing Date until such time as it shall have been obtained, and Seller
shall cooperate with Buyer in any Commercially Reasonable arrangement to provide
that Buyer shall receive the interest of Seller in the benefits under each such
Non-Assignable Contract, including performance, to the extent permitted by
applicable Law, by Seller as agent if Commercially Reasonable; provided that, so
long as Seller shall provide to Buyer substantially all the benefits of each
such Non-Assignable Contracts, Buyer shall undertake to pay or satisfy the
corresponding Liabilities under the terms of each such Non-Assignable Contract
(or such lesser amount corresponding to the value of benefits actually provided
to Buyer by Seller with respect to such Non-Assignable Contract) to the extent
that Buyer would have been responsible therefor if such consent or approval had
been obtained. Nothing contained in this Section 2.4 or elsewhere in this
Agreement shall be deemed a waiver by Buyer of its right to have received on the
Closing Date an effective assignment of all of the Purchased Assets or of the
covenant of Seller to obtain all of Seller Required Consents, nor shall this
Section 2.4 or any other provision of this Agreement be deemed to constitute an
agreement to exclude from the Purchased Assets any Contracts as to which a
Seller Required Consent may be necessary.
 
13

--------------------------------------------------------------------------------



3.    Closing.
 
3.1    Location; Date. The closing for the Transactions (the “Closing”) shall be
held at the offices of Morgan, Lewis & Bockius LLP in Philadelphia,
Pennsylvania, on a date which shall be no more than three Business Days after
satisfaction or waiver of the conditions set forth in Section 8 and Section 9,
or at such other date and place as may be mutually agreed by the parties (the
“Closing Date”).
 
3.2    Deliveries. At the Closing, subject to the satisfaction of the conditions
set forth in Section 8 or Section 9, as applicable,
 
(a)    Seller shall deliver, or cause to be delivered, to Buyer:
 
(i)    duly executed counterparts to the Transaction Documents to which each of
Seller, Safeguard and the Landlord are parties;
 
(ii)    true and complete copies of the duly executed Ancillary Agreements,
certified by an executive officer of Seller;
 
(iii)   an updated Employee Compensation List, if necessary, to show changes to
the information contained in the Employee Compensation List dated as of December
27, 2005;
 
(iv)   an opinion of Seller’s Counsel in substantially the form set forth on
Exhibit D;
 
(v)    a non-foreign certification (in form and substance reasonably
satisfactory to Buyer) that satisfies the requirements of Treasury Regulation
section 1.1445-2(b)(2);
 
(vi)    Closing Consents in such forms as are reasonably acceptable to Buyer and
any other Seller Required Consent that Seller receives on or prior to the
Closing;
 
(vii)    a copy of the duly executed Notice related to Drug Establishment
Registrations for Totowa Property in substantially the form set forth on Exhibit
C-3 that will be transmitted by Seller on the Closing Date for filing with the
FDA pursuant to Section 7.4;
 
14

--------------------------------------------------------------------------------



(viii)   such applications and notices (in such forms as are reasonably
acceptable to Buyer) that will be filed by Seller on or, as may be reasonably
practicable, following the Closing Date with respect to those Governmental
Permits that are being transferred to Buyer pursuant to Section 2.1(a)(vii);
 
(ix)    administrative passwords for all Purchased Assets, as applicable;
 
(x)    copies of all Business Documents, Systems and Information, including
without limitation, the SOP’s;
 
(xi)    termination statements or other evidence (in a form reasonably
acceptable to Buyer) that any liens identified on Schedule 4.11 have been
released;
 
(xii)    if in Seller’s possession, the LNA with respect to the Transactions
from the NJDEP; and
 
(xiii)    such other instruments of conveyance and transfer, in form reasonably
satisfactory to Buyer and its counsel, as shall be necessary and effective to
transfer and assign to, and vest in, Buyer all of Seller’s right, title and
interest in and to the Purchased Assets.
 
With respect to the items contemplated by clause (x) above, Buyer acknowledges
that such items are maintained at the Totowa Property and, as such, shall be
deemed delivered at the Closing.
 
(b)    Buyer shall deliver to Seller:
 
(i)    duly executed counterparts to the Transaction Documents to which it is a
party; and
 
(ii)    such other documents, instruments, certificates and agreements as may be
reasonably required by Seller to consummate and give effect to the Transactions.
 
(c)    Buyer shall deliver the Purchase Price to Seller in accordance with
Section 2.2.
 
(d)    Buyer shall deliver the Inventory Payment.
 
(e)    Buyer shall deliver the Milestone Payments.
 
(f)    Buyer shall deliver, if applicable, Buyer’s pro rated portion of any
property tax prepaid by Seller with respect to the period up to and including
the Closing Date.
 
Each of the payments contemplated to be delivered at the Closing by Buyer shall
be made by wire transfer of immediately available funds in accordance with
instructions provided by Seller to Buyer prior to the Closing Date.


4.    Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows with respect to the Purchased Assets and the
Business; provided, however, that the Parties acknowledge and agree that (i)
only the provisions of the Existing Manufacturing Agreement shall govern the
performance by Seller of its obligations under the Existing Manufacturing
Agreement, such that no right of indemnification under this Agreement shall
arise in connection with any breach of any representation or warranty under the
Existing Manufacturing Agreement or any Default by Seller in the performance of
its obligations under the Existing Manufacturing Agreement, and (ii) nothing in
this Agreement shall have the effect of expanding or otherwise modifying the
rights and obligations of the Parties under the Existing Manufacturing
Agreement.
 
15

--------------------------------------------------------------------------------


4.1    Organization and Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified to do business as a foreign corporation in the State of
New Jersey, which is the only jurisdiction where the Business or the ownership
of the Purchased Assets requires it to be so qualified, except for failures to
be so qualified that would not reasonably be expected to have a Material Adverse
Effect. During the four years immediately preceding the date of this Agreement,
Seller has conducted business, and its Assets have been held, only under the
names of Laureate Pharma, Inc., Bard Biopharma, LP and Biopharma Acquisition
Corp., each of which was organized under the laws of the State of Delaware.
 
4.2    [Reserved]
 
4.3    Authority and Binding Effect. Seller has the full power and authority to
(i) own the Purchased Assets, (ii) carry on the Business as presently conducted,
(iii) execute and deliver each Transaction Document to which it is or will be a
party, (iv) perform the Transactions performed or to be performed by it pursuant
to the terms of the Transaction Documents and (v) satisfy or perform, as the
case may be, its obligations under those Transaction Documents to which it is a
party. The execution, delivery and performance by Seller of the Transaction
Documents to which it is a party have been duly authorized by all necessary
corporate action. Assuming due authorization, execution and delivery by Buyer,
this Agreement constitutes a valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms.
 
4.4    Consents and Approvals. Except for any notices, filings, consents,
approvals, permits, licenses or authorization of, or registration, declaration
or filing with, any third party or court or Governmental Body specified in
Schedule 4.4 (the “Seller Required Consents”), neither the execution and
delivery by Seller of any of the Transaction Documents to which it is a party,
nor the performance of the Transactions performed or to be performed by Seller
under the Transaction Documents, require any notice, filing, consent, approval,
permit, license or authorization of, or registration, declaration or filing
with, or renegotiation with any third party or court or Governmental Body,
constitute a Default under, cause any payment obligation to arise or give any
Person the right to challenge any of the Transactions under (i) any Law or Court
Order which is applicable to Seller, (ii) any Contract, Governmental Permit or
other document to which Seller is a party or by which the properties or other
assets of Seller, including the Purchased Assets, may be bound or (iii) except
as have already been obtained, the Charter Documents of Seller.
 
4.5    [Reserved]
 
4.6    [Reserved]
 
4.7    Taxes.
 
(a)    Seller has filed all Tax Returns that it was required to file and all
such Tax Returns are current and complete in all material respects. All material
Taxes owed by Seller (whether or not shown on any Tax Return) have been paid.
Seller is not currently the beneficiary of any extension of time within which to
file any Tax Return. There are no ongoing examinations or claims against Seller
for Taxes with respect to or affecting the Purchased Assets or the Business, and
no written notice of any audit, examination or claim for Taxes or any dispute
with respect to or affecting the Purchased Assets or the Business, whether
pending or threatened, has been received by Seller.
 
16

--------------------------------------------------------------------------------



(b)    Seller has withheld and paid over or will pay over to the proper taxing
authorities all Taxes required to have been withheld and paid over with respect
to or affecting the Purchased Assets and the Business, including, without
limitation, all employer contributions and premiums, withholding taxes and
social security and unemployment Taxes and premiums, required to be remitted to
all taxing authorities, and complied with all information reporting and backup
withholding requirements, including maintenance of required records with respect
thereto.
 
(c)    There are (and as of immediately before the Closing there will be) no
Encumbrances (other than Permitted Encumbrances) on the Purchased Assets of
Seller relating to or attributable to Taxes and no current Liability for any
Taxes due and payable in connection with the Business and the Purchased Assets.
 
(d)    Schedule 4.7(d) lists all federal, state, local, and foreign
jurisdictions in which Seller has filed Tax Returns with respect the Business.
 
(e)    No written claim that remains unresolved has ever been made by any
Governmental Body in a jurisdiction where Seller does not file a Tax Return that
the Business may be subject to taxation by that jurisdiction or that Tax Returns
must be filed with regard to the Business in such jurisdiction. Seller has not
waived any statute of limitations in respect of Taxes or agreed to any extension
of time with respect to a Tax Assessment or deficiency.
 
(f)    None of the Purchased Assets (i) is tax-exempt use property within the
meaning of Section 168(h) of the Code, (ii) directly or indirectly secures any
debt, the interest on which is exempt under Section 103(a) of the Code, or (iii)
is property that is required to be treated as being owned by any Person (other
than Seller) pursuant to the provisions of Section 168(f)(8) of the Internal
Revenue Code of 1954, as amended, and in effect immediately before the enactment
of the Tax Reform Act of 1986.
 
(g)    Seller has not received any written notice of any special tax assessment
affecting the Totowa Property or Seller’s obligations under the Totowa Lease
and, to the Knowledge of Seller, no such assessment is pending or threatened.
 
(h)    Seller has not made, and is not obligated to make, and is not a party to
any agreement that under certain circumstances could obligate it to make, any
payment to any Person involved in the Business that will not be deductible under
§280G of the Code.
 
4.8    [Reserved]
 
4.9    [Reserved]
 
4.10   Inventory. Except as described in Schedule 4.10, the Inventory to be
included in the Purchased Assets will consist of items of good, usable and
merchantable quality usable in the ordinary course of business. None of the
Inventory is damaged or obsolete. Seller has valued the Inventory in accordance
with U.S. generally accepted accounting principles at the lower of cost,
calculated on a first-in, first-out basis, or market value. All Inventory not
owned by Buyer is owned by Seller and no Inventory has been consigned to Seller.
 
4.11   Title to Purchased Assets and Related Matters. Except as otherwise set
forth on Schedule 4.11, Seller has good and marketable title to, valid leasehold
interest in or valid licenses to use, as applicable, all the Purchased Assets,
free from any Encumbrances (other than Permitted Encumbrances). The use of the
Purchased Assets is not subject to any Encumbrances (other than Permitted
Encumbrances), and such use does not encroach on the property or the rights of
any Person.
 
17

--------------------------------------------------------------------------------



4.12    Condition of Purchased Assets. Except as set forth on Schedule 4.12, the
equipment and all other tangible assets and properties which are part of the
Purchased Assets are in good operating condition and repair, normal wear and
tear excepted, and are usable in the ordinary course of the Business and conform
in all material respects to all applicable Laws relating to their use and
operation as such Purchased Assets are currently used in the conduct of the
Business. Except for Purchased Assets held pursuant to the Non-Real Estate
Leases described on Schedule 4.21 and the Excluded Equipment, no Person other
than Laureate owns any Fixed Assets or other tangible Assets situated on the
Totowa Property. Seller confirms that there are no Assets of Seller located at
the Totowa Property that are not Purchased Assets. Except for (i) the Excluded
Assets, (ii) the services provided by the Union Employees under the Employee
Lease and the Non-Offeree Employees, (iii) the services to be provided by Seller
after the Closing pursuant to the Transition Services Agreement and assuming the
replenishment of Inventory in the ordinary course of the Business, the Purchased
Assets are sufficient to enable Buyer to conduct its operations after the
Closing in all respects as Seller conducted its operations of the Business prior
to commencement of the Current Renovations.
 
4.13    Real Property. The Totowa Property is in good condition, ordinary wear
and tear excepted. Seller has peaceful, undisturbed and exclusive possession of
the leasehold estate created under the Totowa Lease, and other than the
Termination and Option Agreement and the Employee Lease, there are no leases,
subleases, licenses, concessions, or other Contracts granting to any other
Person the right to use or occupy the Totowa Property. Seller has not mortgaged
or otherwise encumbered the Totowa Lease and, to the Knowledge of Seller, there
are no Encumbrances that would adversely affect the use and occupancy of the
Totowa Property. Except as set forth on Schedule 4.13, the Totowa Lease is valid
and in full force and effect and, other than with respect to the 483 Letter
received January 21, 2005 and related correspondence, copies of which have been
provided to Buyer, (i) Seller is not, and to the Knowledge of Seller, the
Landlord is not, in Default under the Totowa Lease or any Contract or Law with
respect to the occupancy, maintenance or use of the Totowa Property, (ii) no
notice or threat from any landlord, Governmental Body or other Person has been
received by Seller or served upon the Totowa Property claiming any Default or
obligation under the Totowa Lease or any Contract or Law, or requiring or
calling attention to the need for any work, repairs, construction, alteration,
installations or environmental remediation, or otherwise indicating that there
is pending or anticipated any action of the landlord, such Governmental Body or
other Person that would adversely affect the Totowa Property or the ability of
Buyer to conduct its manufacturing activities following the Closing, (iii) there
does not exist any event or condition that is likely to result in a Default
under the Totowa Lease by Seller or, to the Knowledge of Seller, by the
Landlord, and (iv) all security deposits required to be made by Seller under the
Totowa Lease have been made by Seller and no portion of such security deposits
has been applied to cure any prior Default by Seller under the Totowa Lease. The
Totowa Lease has not been assigned, modified, supplemented or amended. To the
Knowledge of Seller, no Legal Proceedings are pending which would affect the
zoning or use of the Totowa Property. No portion of the Totowa Property is
within an identified flood plain or other designated flood hazard area as
established under any Law or otherwise by any governmental authority. The Totowa
Property has direct legal access to, abuts, and is served by a publicly
maintained road, which road does and shall provide a valid means of ingress and
egress thereto and therefrom, without additional expense. All utilities,
including water, gas, telephone, electricity, sanitary and storm sewers, are
currently available to the Totowa Property at normal and customary rates, and
are adequate to serve the Business as currently conducted and Seller’s current
use of the Totowa Property. There are no claims or Legal Proceedings which are
pending against Seller, or, to the Knowledge of Seller, pending or threatened
against the Landlord or the owner of the Totowa Property, which could reasonably
be expected to affect the continued use of the Totowa Property in substantially
the same manner as presently used by Seller.
 
18

--------------------------------------------------------------------------------




4.14    Intellectual Property.
 
(a)    Contracts.
 
(i)    Schedule 4.14(a)(i)(A) contains a complete and accurate list of all
Contracts relating to the Confidential Information in written form, except for
Minor Contracts. Except as specified on Schedule 4.14(a)(i)(B), Seller is not
currently engaged in any dispute or disagreement with respect to any such
Contract nor, to the Knowledge of Seller, are there any threatened disputes or
disagreements with respect to any such Contracts. Except for any rights under
written licenses or written Contracts set forth in Schedule 4.14(a)(i)(C), no
current or former employee of Seller (including any current or former Union
Employee under the Employee Lease) owns or has any interest in any Business
Confidential Information or Information Technology.
 
(ii)    To the Knowledge of Seller, Schedule 4.14(a)(ii)(A) contains a complete
and accurate list of all Contracts relating to the Confidential Information that
are not in written form, except for Minor Contracts, and an accurate summary
description of all material terms of all such Contracts. Except as specified on
Schedule 4.14(a)(ii)(B), Seller is not currently engaged in any
dispute or disagreement with respect to any such Contract nor, to the Knowledge
of Seller, are there any threatened disputes or disagreements with respect to
any such non-written Contracts.
 
(b)    Seller has made available to Buyer complete and correct copies of all
written Contracts, together with all amendments, supplements or modifications
thereto, as required to be set forth on Schedule 4.14(a)(i)A.
 
(c)    Business Confidential Information.
 
(i)    The Business Confidential Information constitutes all of the Confidential
Information that has been used or held for use, or relied upon by Seller in the
Business. Seller has not transferred ownership of, nor granted any exclusive
license with respect to, any Business Confidential Information to any other
Person. Except as set forth on Schedule 4.14(c)(i)(A), Seller is the owner of
all right, title and interest in and to, or has licensed, with full power to
transfer and assign to Buyer, free and clear of any Encumbrances, each item
comprising the Business Confidential Information and has the right to bring
actions for infringement, misappropriation or other violation thereof. Schedule
4.14(c)(i)(B) contains a complete and accurate list of all payments due to a
third party for any licensed Business Confidential Information. All Business
Confidential Information is fully transferable and alienable to Buyer without
payment of any kind to any other Person; however, all Business Confidential
Information described in those Contracts listed on Schedule 4.4, is fully
transferable and alienable to Buyer without payment of any kind to any other
Person in accordance with its terms. The documentation relating to all Business
Confidential Information is current, accurate, and sufficient in detail and
content to identify and explain it to an individual having appropriate education
and experience and to allow its full and proper use by an individual having
appropriate education and experience without reliance on the knowledge or memory
of any other individual. Seller has used reasonable efforts to maintain the
confidentiality of its Confidential Information. Except as set forth in Schedule
4.14(c)(i)(C), all Business Confidential Information is not part of the public
knowledge or literature, and, has not been used, divulged, or appropriated by
Seller to the detriment of the Business. Seller is not currently engaged in any
dispute or disagreement with respect to any Business Confidential Information
nor, to the Knowledge of Seller, are there any threatened
disputes or disagreements regarding the Business Confidential Information.
 
(ii)    No Business Confidential Information is, to the Knowledge of Seller,
subject to any proceeding or outstanding order or stipulation, (other than any
license agreement to Seller), restricting in any manner the use, transfer,
assignment or licensing thereof to Buyer, or which may adversely affect the
validity, use or enforceability of such Business Confidential Information. Each
item of Business Confidential Information is valid, subsisting, and enforceable
and any maintenance and renewal fees due in connection with such Business
Confidential Information have been made.
 
19

--------------------------------------------------------------------------------



(iii)   Except as set forth in Schedule 4.14(c)(iii)(A), the Business,
including, without limitation, the business processes of the Business, does not,
and, to the Knowledge of Seller, has not been alleged to, infringe upon,
misappropriate, dilute (with respect to trademarks only), or otherwise violate
any confidential or proprietary information or intellectual property owned by
any other Person. Except as set forth in Schedule 4.14(c)(iii)(B), no written
notice or claim has been received by Seller asserting that the Business,
including, without limitation, the business processes of the Business, infringes
upon, misappropriates or otherwise violates any confidential information,
proprietary information, or any intellectual property owned or controlled by any
other Person.
 
(iv)    Except as specified on Schedule 4.14(c)(iv)(A), Seller has not been
informed in writing that any Person is infringing, misappropriating or otherwise
violating or challenging or threatening in any way, any Business Confidential
Information. To the Knowledge of Seller, Seller has not received any unwritten
or verbal notification that any Person is infringing, misappropriating or
otherwise violating or challenging or threatening in any way, any Business
Confidential Information. Except as specified on Schedule 4.14(c)(iv)(B), Seller
has not given any indemnification rights, other than those provided under the
Uniform Commercial Code or any equivalent thereof, to any other Person against
infringement, misappropriation or other violation of any confidential
information of a third party.
 
(v)    All Information Technology necessary to the present operation of the
Business is owned by Seller, free and clear of any Encumbrances, or is leased or
licensed by Seller, with full power to transfer and assign such Information
Technology to Buyer.
 
(vi)   All Off-the-Shelf Software necessary to the operation of the Business as
of the Closing have been licensed (including shrink-wrap and click-wrap
licenses) by Seller.
 
4.15    Contracts.
 
(a)    Schedule 4.15 lists all Contracts Related to the Business to which Seller
is a party or by which it is bound, whether written or oral, except for (i)
Minor Contracts, (ii) Contracts that are Excluded Assets and (iii) Contracts
that relate to Unassumed Liabilities. The Contracts listed in Schedule 4.15 and
the Minor Contracts excluded from Schedule 4.15 are referred to in this
Agreement as the “Seller Contracts.”
 
(b)    Except as described on Schedule 4.15, Seller has made available to Buyer
complete and correct copies of all written Seller Contracts, together with all
amendments, supplements or modifications thereto, and accurate summary
descriptions of all material terms of all oral Seller Contracts (other than
Minor Contracts), as set forth or required to be set forth on Schedule 4.15.
 
(c)    The Seller Contracts (as such may be modified through the Closing)
constitute all of the Purchased Assets that are Contracts. Each of the Seller
Contracts is legal, valid and binding upon Seller, enforceable against Seller in
accordance with its terms. Seller is not in Default under any Seller Contracts
(including any Seller Contracts that are leases). Seller has not received any
communication from, or given any communication to, any other party indicating
that Seller or such other party, as the case may be, is in Default under any
Seller Contract. To the Knowledge of Seller, (i) none of the other parties to
any such Seller Contract is in Default thereunder and (ii) each such Seller
Contract is enforceable against any other parties thereto in accordance with the
terms thereof. There are no renegotiations of (x) any amounts paid or payable to
Seller under any current Seller Contract or (y) any material term or condition
of any current Seller Contract, in each case, with any Person having the
contractual or statutory right to demand or require such renegotiation and, to
the Knowledge of Seller, no such Person has made any demand for such
negotiation. Seller has not received written notice that any party to any Seller
Contract intends to cancel or terminate any Seller Contract.
 
20

--------------------------------------------------------------------------------


4.16    Employees/Independent Contractors. Except as set forth on Schedule 4.16,
Seller is not (a) a party to, involved in or, to the Knowledge of Seller,
threatened by, any labor dispute, strike, work stoppage or unfair labor practice
charge or other employment-related claim (other than normal benefit claims under
Seller’s health and welfare Plans in the ordinary course of business) affecting
the Totowa Property or the Business, (b) currently negotiating any collective
bargaining agreement, or (c) currently a party to any collective bargaining
agreement. Seller has furnished Buyer with a complete and correct list as of
December 27, 2005 of the names, job titles, 2004 year end bonuses, year-to-date
base pay, year-to-date overtime, accrued and unused sick and vacation days,
Accrued Bonus, 401(k) employer match percentages, severance plan eligibility,
tuition reimbursements paid and gym reimbursements paid for each current
employee of Seller engaged in performing services for Seller at the Totowa
Property (the “Employee Compensation List”). On the date of this Agreement,
there are seven active employees of Seller at the Totowa Property and no such
employee is on authorized leave, medical or otherwise. The Employee Compensation
List is true, complete and correct as of the date hereof and the Employee
Compensation List, as updated pursuant to Section 6.4, shall be true, complete
and correct as of Seller’s most recent regular pay-roll date prior to the
Closing Date. Seller has furnished Buyer with a complete and correct list of the
names of any Persons (other than as contemplated by Section 4.26) who will have
a right to receive any cash consideration or other economic benefit as a result
of the consummation of any of the Transactions and the nature and amount of such
consideration or benefit. Seller has not violated the WARN Act or any New Jersey
state Law relating to plant closings or mass layoffs with respect to the Totowa
Property. During the 90 days prior to the date of this Agreement, Seller has not
terminated any employees at the Totowa Property (one person has left).
 
4.17    Governmental Permits. Schedule 4.17 sets forth a complete list of all
material Governmental Permits which Seller owns, possesses, uses or holds for
use in connection with the Business or otherwise applied for or held by Seller.
Except as otherwise noted on Schedule 4.17, Seller owns, possesses or lawfully
uses in the operation of its Business all material Governmental Permits which
are necessary (a) to conduct the Business as now conducted or (b) to the
ownership of the Purchased Assets, free and clear of all Encumbrances. Except as
set forth on Schedule 4.17, no present or former officer, employee (including
any current or former Union Employee under the Employee Lease) or representative
of Seller, or any other Person owns or has any proprietary, financial or other
interest (direct or indirect) in any material Governmental Permit which Seller
owns, possesses, uses or holds for use in connection with the Business. Each
Governmental Permit listed on Schedule 4.17 that is issued in the name of Seller
is in good standing and in effect in accordance with its terms.
 
4.18    Compliance with Law and Court Orders. Seller has complied with all, and
is not in violation or Default of any, applicable Laws and Governmental Permits
(except as otherwise stated in Section 4.32, and other than Laws and
Governmental Permits pertaining to environmental matters and FDA Requirements,
which are addressed exclusively by Section 4.24 and Section 4.32, respectively)
and with all Court Orders listed on Schedule 4.18 affecting Seller’s Assets, the
operation of the Business or the Purchased Assets, which are all of the Court
Orders to which Seller is a party or, to the Knowledge of Seller, to which it,
the Business or the Purchased Assets are subject. Seller has made available to
Buyer full and complete copies of all Court Orders (including all related
correspondence and documentation) listed on Schedule 4.18. Neither Seller nor,
to the Knowledge of Seller, any officer, employee or agent of Seller (a) has
used any corporate funds of Seller to make any payment to any officer or
employee of any government, or to any political party or official thereof, where
such payment either (i) was, at the time, unlawful under Laws applicable
thereto; or (ii) was, at the time, unlawful under the Foreign Corrupt Practices
Act of 1977, as amended; or (b) has made or received an illegal payment,
remuneration, direct or indirect, bribe, kickback, political contribution or
other similar questionable illegal payment in connection with the operation of
the Business. Seller has not received any written, or, to the Knowledge of
Seller, other notices or communications from any Governmental Body or other
Person regarding any actual, alleged, threatened, possible, or potential
violation of, or failure to comply with, any Law, Governmental Permit or Court
Order. No material capital expenditures are anticipated or required for Seller
to comply with any Law, Governmental Permit or Courts Order.
 
21

--------------------------------------------------------------------------------


4.19    Claims. 
 
(a)    Except as disclosed in Schedule 4.19: (i) there is no Legal Proceeding
pending or, to the Knowledge of Seller, threatened against Seller, the Business
or the Purchased Assets; and (ii) there is no dispute or disagreement pending or
threatened in writing between Seller and any of its customers, suppliers,
employees or consultants, and, to the Knowledge of Seller, there is no set of
facts or circumstances that, with the passage of time or otherwise, could give
rise to any such dispute or disagreement; and (iii) there is no Legal Proceeding
that has been commenced by Seller that could reasonably be expected to have a
Material Adverse Effect.
 
(b)    There is no Litigation pending or, to the Knowledge of Seller, threatened
against Seller that challenges the legality, validity or enforceability of this
Agreement, the other Transaction Documents or the Transactions or that could be
reasonably expected to materially adversely affect the ability of Seller to
complete the Transactions or have a Material Adverse Effect.
 
4.20    Insurance. Schedule 4.20 lists all insurance coverage purchased by
Seller currently in effect to which Seller is a party, a named insured or
otherwise the beneficiary of insurance coverage (“Seller Insurance”). Copies of
policies or binders evidencing Seller Insurance, to the extent available, have
been made available for review by Buyer. All Seller Insurance is in full force
and effect, and Seller is not in Default thereunder and any and all premiums
that are due and payable with respect to any Seller Insurance have been paid in
full. Except as described in Schedule 4.20, no written notice of cancellation
that has not been rescinded has been received by Seller with respect to the
Seller Insurance. Prior to the date hereof, Seller has delivered to Buyer a list
of all insurance claims (other than any individual claims of less than $5,000
that do not exceed $30,000 in the aggregate) made by Seller during its ownership
and operation of the Business (the “Insurance Claims List”). The Insurance
Claims List is true, complete and correct. Except as set forth on Schedule 4.20,
there are no claims (other than any individual claims of less than $5,000 that
do not exceed $30,000 in the aggregate) made by Seller currently outstanding
under any of the Seller Insurance.
 
4.21    Non-Real Estate Leases. Schedule 4.21 lists all Purchased Assets used in
the Business (other than Real Property) that are possessed by Seller under an
existing lease, including all trucks, automobiles, forklifts, machinery,
equipment, furniture and computers. Schedule 4.21 also lists the leases under
which such Assets listed in Schedule 4.21 are possessed. All of such leases are
referred to herein as the “Non-Real Estate Leases.” All Purchased Assets under a
Non-Real Estate Lease are in good condition, ordinary wear and tear excepted,
and are sufficient for the current operations of the Business. Seller is not in
Default under any Non-Real Estate Lease.
 
4.22    Employee Benefit Plans.
 
(a)    Attached hereto as Schedule 4.22 is a list of all employee benefit plans,
all employee welfare benefit plans, all employee pension benefit plans, all
multiemployer plans and all multiple employer welfare arrangements (as defined
in Sections 3(3), (1), (2), (37) and (40) respectively of ERISA) (collectively,
the “Plans”, and individually, each a “Plan”), which are currently maintained
and sponsored by Seller with respect to employees located at the Totowa
Property, or to which Seller currently contributes, or currently existing Plans
under which Seller will have an obligation to contribute in the future, or under
which compensation or benefits are otherwise provided to employees of Seller
located at the Totowa Property. Seller confirms that, under the terms of the
Plans as in effect on the date of this Agreement and the Closing Date, the value
of unused sick days and personal days are paid out to each non-exempt employee
at the end of each calendar year, but vacation days may be carried over beyond
the calendar year in which they are accrued.
 
22

--------------------------------------------------------------------------------


(b)    The Purchased Assets will not be subject to any Encumbrance (including
any statutory Encumbrance) to secure payment of any Liability to the Pension
Benefit Guaranty Corporation under Title IV of ERISA or to the Internal Revenue
Service for any excise tax or penalty or otherwise with respect to any such
Plan.
 
(c)    All obligations of any nature under any Plan will constitute an Unassumed
Liability and Buyer shall have no obligation or duty with respect to any Plan
identified on Schedule 4.22 or other benefit made available by Seller to
employees of Seller located at the Totowa Property. Seller shall continue to be
responsible for the obligations and administration of all Plans and Seller’s
employee benefits after the Closing.
 
4.23    [Reserved]
 
4.24    Environmental Matters. In addition to the representations and warranties
in Section 4.18, hereof and not in limitation thereof, and except as disclosed
on Schedule 4.24 hereto, (a) no releases of Hazardous Materials have occurred at
or from the Totowa Property during the period it was owned or leased by Seller
or, to the Knowledge of Seller, at any other time, (b) there are no past,
pending, or, to the Knowledge of Seller, threatened Environmental Claims against
Seller, (c) there are no underground storage tanks owned by Seller, or located
at the Totowa Property, (d) there are no facts, circumstances, or conditions
that could reasonably be expected to restrict, under any Environmental Law or
Environmental Permit in effect prior to or at the Closing Date, the ownership,
occupancy, use or transferability of the Totowa Property, or to give rise to any
material legal Liability under the Environmental Laws pertaining to the Totowa
Property, (e) none of Seller nor its Affiliates has received a request under any
of the Environmental Laws for information relating to the Totowa Property, (f)
there are no unsatisfied financial assurance or closure requirements under the
Environmental Laws pertaining to the Totowa Property on account of Seller’s use
or ownership of such property, (g) any contaminant levels resulting from any
releases of Hazardous Materials at or from the Totowa Property meet applicable
remediation standards under applicable Environmental Law, (h) to the Knowledge
of Seller, the Totowa Property is not now nor has in the past been listed on the
National Priorities List of sites under the Comprehensive Environmental
Response, Compensation and Liability Act, as amended (42 U.S.C. §9601 et seq.)
(“CERCLA”), the CERCLA Information System, or any comparable state or local
environmental database, (i) to the Knowledge of Seller, there is no
asbestos-containing material, lead-based paint or equipment containing
polychlorinated biphenyls located at the Totowa Property, (j) Seller has not
provided information to any governmental authority of any actual, threatened or
suspected releases of Hazardous Materials or any violation of any Environmental
Permit or Environmental Law and (k) there is no Liability with respect to the
cleanup or investigation at the Totowa Property resulting from the disposal or
treatment (with a transporter or otherwise) of Hazardous Materials by Seller or,
with respect to any Hazardous Materials generated by Seller, by any other party
(Seller has made available to Buyer the Phase I Environmental Study conducted by
Urban Engineers, Inc. on the Totowa Property in October 2004), (l) to the extent
that the Totowa Property is a “Major Facility”as that term is defined in
N.J.S.A. 58:10-23.11b, Seller has furnished the New Jersey Department of
Environmental Protection with all the information required by
N.J.S.A. 58:10-23.11d1 through 11d17 inclusive, (m) to the Knowledge of Seller,
no lien has been attached to any revenues or any real or any personal property
owned by Seller and located in New Jersey, including the Totowa Property, as a
result of the administrator of the New Jersey Spill Compensation Fund expending
monies from such fund to pay for “Damages,” as that term is defined in
N.J.S.A. 58:10-23.11g, and/or “Clean up and Removal Costs,” as that term is
defined in N.J.S.A. 58:10-23.11b, arising from an intentional or unintentional
action or omission by Seller or any previous owner and/or operator of the Totowa
Property resulting in the releasing, spilling, pumping, pouring, emitting,
emptying or dumping of any Hazardous Materials into the waters of New Jersey or
onto land from which it might flow or drain into such waters or into waters
outside the jurisdiction of New Jersey where damage may have resulted to the
lands, waters, fish, shellfish, wildlife, biota, air and other resources owned,
managed, held in trust or otherwise controlled by New Jersey. As used in this
Agreement:
 
23

--------------------------------------------------------------------------------


(i)    “Environmental Claims” means any and all administrative or judicial
actions, suits, orders, claims, liens, notices, investigations, violations or
proceedings related to any applicable Environmental Law or any Environmental
Permit brought, issued or asserted by a Governmental Body or third party for
compliance, damages, penalties, removal, response, remedial or other action
pursuant to any applicable Environmental Law or for personal injury or property
damage resulting from the release of a Hazardous Material at, to or from the
Totowa Property or any facility or property at which Seller disposed or arranged
for the disposal or treatment (with a transporter or otherwise) of Hazardous
Materials from the Totowa Property, including Seller employees seeking damages
for exposure to Hazardous Materials;
 
(ii)    “Environmental Laws” means all federal, state and local Laws related to
protection of the environment, natural resources, safety or health or the
handling, use, recycle, generation, treatment, storage, transportation or
disposal of Hazardous Materials, and any common Law cause of action relating to
the environment, natural resources, safety, health or the management of or
exposure to Hazardous Materials, including without limitation, (i) the CERCLA;
(ii) the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
6901 et seq. (“RCRA”), (iii) the New Jersey Industrial Site Recovery Act, as
amended, N.J.S.A. 13:1K-6 et seq. (“ISRA”); (iv) the New Jersey Spill
Compensation and Control Act, as amended, N.J.S.A. 58:10-23.11 et seq. (“Spill
Act”); and (v) the New Jersey Leaking Underground Storage Tank Act, as amended,
N.J.S.A. 58:10A-21 et seq., as the same may be amended or supplemented from time
to time. Any terms mentioned in this Section 4.24 which are defined in any
Environmental Law shall have the meanings ascribed to such terms in said laws;
provided, however, that if any of such laws are amended so as to broaden any
term defined therein, such broader meaning shall apply subsequent to the
effective date of such amendment;
 
(iii)   “Environmental Permit” means all permits, licenses, approvals,
authorizations or consents required by any Governmental Body under any
applicable Environmental Law and includes any and all orders, consent orders or
binding agreements issued or entered into by a Governmental Body under any
applicable Environmental Law; and
 
(iv)    “Hazardous Material” means any hazardous, toxic or radioactive
substance, material or waste which is regulated as of the Closing Date by any
state or local Governmental Body or the US, including any material or substance
that is: (A) defined as a “hazardous substance,”“regulated substance” or
“hazardous waste” under applicable state law, (B) petroleum, petroleum products
or wastes, (C) asbestos, (D) designated as a “hazardous substance” pursuant to
section 311 of the Federal Water Pollution Control Act, as amended, 33 U.S.C.
§1251 et seq. (33 U.S.C. § 1321), (E) defined as a “hazardous waste” pursuant to
section 1004 of the RCRA, (F) defined as a “hazardous substance” pursuant to
section 101 of the CERCLA, (G) defined as a “regulated substance” pursuant to
section 9001 of the RCRA or (H) otherwise regulated under the Toxic Substances
Control Act, as amended, 15 U.S.C. §2601 et seq., the Clean Air Act, as amended,
42 U.S.C. §7401 et seq., the Hazardous Materials Transportation Act, as amended,
49 U.S.C. §1801 et seq., or the Federal Insecticide, Fungicide and Rodenticide
Act, as amended, 7 U.S.C. §136 et seq., the Emergency Planning and Community
Right-to-Know Act, as amended, 42 U.S.C. §11001 et seq., the Safe Drinking Water
Act, as amended, 42 U.S.C. §300(f) et seq., and the Occupational Safety and
Health Act, as amended, 29 U.S.C. §651 et seq.
 
24

--------------------------------------------------------------------------------


4.25    [Reserved]
 
4.26    Broker’s or Finder’s Fee. No agent, broker, Person or firm acting on
behalf of Seller or its Affiliates is, or will be, entitled to any commission or
broker’s or finder’s fees from Seller or from any of its Affiliates in
connection with this Agreement or any of the Transactions.
 
4.27    [Reserved]
 
4.28    Certain Personal Property. Schedule 4.28 is a complete schedule of all
fixed assets and tangible personal property included in the Purchased Assets
(the “Fixed Assets”). Except for those items subject to the Non-Real Estate
Leases described in Section 4.21 and the Excluded Equipment, no Person other
than Seller owns any vehicles, equipment or other tangible assets located on the
Totowa Property and comprising the Fixed Assets. The Purchased Assets that are
personalty are suitable for the purposes for which such Assets are currently
used or are held for use, and are in good working condition, subject to normal
wear and tear. The Fixed Assets are in compliance with all material Laws.
 
4.29    [Reserved]
 
4.30    [Reserved]
 
4.31    Solvency. Seller is not now insolvent and will not be rendered insolvent
by any of the Transactions. As used in this Section, “insolvent” means that the
sum of the debts and other probable Liabilities of Seller exceeds the present
fair saleable value of Seller’s assets. Immediately after giving effect to the
consummation of the Transactions: (a) Seller will be able to pay its Liabilities
as they become due in the usual course of its business; (b) Seller will not have
unreasonably small capital with which to conduct its present or proposed
business; (c) Seller will have assets (calculated at fair market value) that
exceed its Liabilities; and (d) taking into account all pending and threatened
litigation, final judgments against Seller in actions for money damages are not
reasonably anticipated to be rendered at a time when, or in amounts such that,
Seller will be unable to satisfy any such judgments promptly in accordance with
their terms (taking into account the maximum probable amount of such judgments
in any such actions and the earliest reasonable time at which such judgments
might be rendered) as well as all other obligations of Seller. The cash
available to Seller, after taking into account all other anticipated uses of the
cash, will be sufficient to pay all such debts and judgments promptly in
accordance with their terms.
 
4.32    FDA. Except as otherwise indicated on Schedule 4.32, the Business is in
compliance with all applicable requirements of the Federal Food, Drug, and
Cosmetic Act (“FFDCA”), the Public Health Service Act (“PHSA”), and the
regulations promulgated thereunder by the US Food and Drug Administration (the
“FDA”), Related to the Business (collectively the “FDA Requirements”). Except as
otherwise indicated on Schedule 4.32 or the FDA Documents, Seller has not
received any written notice or, to the Knowledge of Seller, other communication
from the FDA or other Governmental Body alleging any violation of the FDA
Requirements. Seller has provided or made available to Buyer all documents and
communications in its possession concerning communications from, and to, the FDA
and any other Governmental Body or prepared by the FDA or any other Governmental
Body that bear in any material respect on compliance by the Business with the
FDA Requirements (as listed on Schedule 4.32, the “FDA Documents”). Seller has
filed with the FDA DMFs bearing DMF numbers 16941 and 17159 and has maintained
and kept current such DMFs. With respect to the Business, Seller is not directly
engaged in any testing involving human subjects or human specimens, and has not
filed investigational new drug applications (“INDs”), new drug applications
(“NDAs”), supplemental NDAs, biologics license applications (“BLAs”) or
submitted any other marketing application to the FDA; provided, however, Buyer
hereby acknowledges that third parties are engaged in such testing of products
manufactured or otherwise handled at the Totowa Property, and Seller disclaims
any and all representations and warranties regarding or relating to any such
testings, any such products, and any such INDs, NDAs and BLAs, as applicable. To
the Knowledge of Seller, neither Seller, nor any officer, employee, or agent of
Seller has made an untrue statement of a material fact or fraudulent statement
to the FDA or other Governmental Body or knowingly failed to disclose a material
fact required to be disclosed to the FDA or other Governmental Body Related to
the Totowa Property or products manufactured at the Totowa Property. Neither
Seller, nor, to the Knowledge of Seller, any officer or employee of Seller, has
been or is subject to debarment, temporary denial of approval or suspension
under 21 U.S.C. §§335a(a) or (b).
 
25

--------------------------------------------------------------------------------


4.33    Statements and Other Documents Not Misleading.
 
(a)    Neither this Agreement, including all schedules and exhibits, nor any
financial statement, document or other instrument specifically referred to
herein or delivered pursuant hereto furnished by Seller to Buyer pursuant hereto
in connection with the Transactions contains or will contain any untrue
statement of any material fact or omits or will omit to state any material fact
required to be stated in order to make such statement, document or other
instrument not misleading.
 
(b)    THE EXPRESS INTENTION OF SELLER AND BUYER IS THAT BUYER SHALL PURCHASE
THE PURCHASED ASSETS AND ASSUME THE ASSUMED LIABILITIES FROM SELLER WITHOUT ANY
REPRESENTATIONS, WARRANTIES OR COVENANTS, EXPRESS OR IMPLIED, FROM OR OF SELLER
OTHER THAN OTHERWISE SET FORTH HEREIN. BUYER HEREBY WAIVES AND RELINQUISHES ALL
RIGHTS AND PRIVILEGES ARISING OUT OF, OR WITH RESPECT OR IN RELATION TO, ANY
REPRESENTATIONS, WARRANTIES, AND COVENANTS, WHETHER EXPRESS OR IMPLIED, WHICH
MAY HAVE BEEN MADE OR GIVEN, OR WHICH MAY BE DEEMED TO HAVE BEEN MADE OR GIVEN,
BY SELLER, OTHER THAN AS SET FORTH HEREIN.
 
5.    Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller as follows:
 
5.1    Organization and Standing. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, having
all requisite corporate power and authority to perform its obligations under
this Agreement.
 
5.2    Authority and Binding Effect. Buyer has full power and authority to
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party and has taken all actions necessary to secure all
approvals required in connection therewith. The execution, delivery and
performance of this Agreement and the consummation of the Transactions by Buyer
have been duly authorized by all necessary corporation action. Assuming due
authorization, execution and delivery by Seller, this Agreement constitutes the
legal, valid and binding obligation of Buyer, enforceable against it in
accordance with its terms.
 
5.3    Validity of Contemplated Transactions. Neither the execution and delivery
by Buyer of any of the Transaction Documents to which it is a party, nor the
performance of the Transactions performed or to be performed by Buyer under the
Transaction Documents, require any notice, filing, consent, renegotiation or
approval, constitute a Default, cause any payment obligation to arise or give
any Person the right to challenge any of the Transactions under (a) any Law or
Court Order which is applicable to Buyer, (b) any Contract, Governmental Permit
or other document to which Buyer is a party or by which the properties or other
assets of Buyer may be bound or (c) except as have already been obtained, the
Charter Documents of Buyer.
 
26

--------------------------------------------------------------------------------


5.4    Broker’s or Finder’s Fee. No agent, broker, Person or firm acting on
behalf of Buyer is, or will be, entitled to any commission or broker’s or
finder’s fees from any of the Parties or from any of their Affiliates in
connection with this Agreement or any of the Transactions.
 
5.5    Availability of Funds. Buyer has, or will have, cash or credit facilities
available that are sufficient to enable it to make payment of the Purchase Price
at Closing without the necessity of securing additional third-party financing.
 
5.6    Claims. There is no Litigation pending or, to the Knowledge of Buyer,
threatened against Buyer that challenges the legality, validity or
enforceability of this Agreement, the other Transaction Documents or the
Transactions or that materially would adversely affect the ability of Buyer to
complete the Transactions.
 
5.7    FDA. To the knowledge of Buyer, neither Buyer, nor any officer, employee,
or agent of Buyer has made an untrue statement of a material fact or fraudulent
statement to the FDA or other Governmental Body or failed to disclose a material
fact required to be disclosed to the FDA or other Governmental Body pertaining
to the Totowa Property or product manufactured at the Totowa Property. Neither
Buyer, nor, to the knowledge of Buyer, any officer or employee of Buyer, has
been or is subject to debarment, temporary denial of approval or suspension
under 21 U.S.C. §§335a(a) or (b).
 
6.    Pre-Closing Covenants.
 
6.1    Access. From the date of this Agreement to the Closing Date, Seller shall
give Buyer and its counsel, accountants and other representatives access during
normal business hours to the premises of the Business, personnel, counsel, books
and records, accounts and other representatives of Seller and furnish to Buyer
and such representatives all such additional documents and information with
respect to the Business as Buyer may from time to time reasonably request,
subject to applicable confidentiality requirements and Seller’s existing
obligations to its other customers, to permit Buyer to promptly complete its
business, legal, accounting and financial due diligence investigation of the
Purchased Assets and the Business prior to the Closing. Without limiting the
foregoing, Seller shall provide Buyer copies of such documents and information
or such access and introductions, and in each case, within the time periods, set
forth on Schedule 6.1. Any visits shall be conducted in a manner so as to
minimize disruptions to the operations of Seller. Seller shall promptly
introduce Buyer to such of Seller’s employees, distributors and suppliers as
Buyer may request. Seller agrees that no investigation by Buyer or its
representatives shall affect or limit the scope of the representations and
warranties of Seller herein or limit the liability of Seller for any breach of
such representations and warranties.
 
6.2    [Reserved]
 
6.3    Operation of the Business. Except as set forth on Schedule 6.3 or as
otherwise expressly permitted or required by this Agreement, between the date of
this Agreement and the Closing Date Seller acknowledges that solely with respect
to the Totowa Property:
 
(a)    Seller shall conduct the Business in the ordinary course in accordance
with its past practice under the Existing Manufacturing Agreement, except that,
without the written consent of Buyer, Seller shall not undertake any capital
improvement or make any commitment for capital expenditures in excess of $15,000
in the aggregate. Seller shall maintain and service the Purchased Assets
consistent with past practice and preserve intact the Business as it is
currently operated;
 
27

--------------------------------------------------------------------------------


(b)    For the avoidance of doubt, the Parties acknowledge and agree that (i)
the DAS Agreement is not a Purchased Asset or an Assumed Liability, (ii) Buyer
shall have no obligation with respect to the DAS Agreement, either before or
after the Closing, and (iii) Seller shall be solely responsible for the
performance of its obligations under the DAS Agreement;
 
(c)    Seller will use its Commercially Reasonable efforts to obtain in writing
as promptly as possible all Seller Required Consents and all of the Closing
Consents, which consents shall be in a form reasonably acceptable to Buyer and
its counsel and shall not be subject to the satisfaction of any condition that
has not been satisfied or waived;
 
(d)    Seller shall not: (i) incur any Liability that would be an Assumed
Liability other than in the ordinary course of business; (ii) without the
consent of Buyer, enter into, amend, modify, terminate (partially or
completely), grant any waiver under or give any consent with respect to any
Seller Contract or incur any Liability Related to the Business other than in the
ordinary course of business; (iii) Default under, or take or fail to take any
action that (with or without notice or lapse of time or both) would constitute a
Default under any term or provision of any Seller Contract; or (iv) create or
permit any Encumbrance (other than Permitted Encumbrances) on any of the
Purchased Assets;
 
(e)    Seller shall comply in all material respects with all applicable Laws;
and
 
(f) Seller shall not (i) hire any new employee at the Totowa Property or enter
into any employment contract, or, (ii) except in the ordinary course of business
consistent with past practice, increase the rate of compensation payable or to
become payable by it to any personnel at the Totowa Property, or (iii) amend,
modify or increase the benefits available to employees at the Totowa Property
under any Plan, or (iv) introduce any new Plan or benefit to such employees.
 
6.4   Update of Schedules. Prior to the Closing, Seller shall, after obtaining
Knowledge thereof, as promptly as practicable disclose to Buyer in writing any
information set forth in the Schedules hereto which has become inaccurate and
any information of the nature of that set forth in the Schedules which arises
after the date hereof and which would have been required to be included in the
Schedules if such information had existed on the date hereof. Such disclosure
shall not limit or affect any of Buyer’s rights hereunder for or with respect to
any misrepresentation or breach of warranty by Seller or Seller’s failure to
fulfill any covenant, agreement or condition contained in this Agreement. At or
prior to the Closing, Seller shall (i) update the Insurance Claims List to
reflect any insurance claims made by Seller prior to the Closing and since the
last such claim identified on the Insurance Claims List originally delivered in
accordance with Section 4.20, and (ii) update as of Seller’s most recent regular
payroll date prior to the Closing Date the Employee Compensation List to reflect
changes, if any, to the compensation and benefits reflected on the Employee
Compensation List originally delivered in accordance with Section 4.16.
 
6.5    Employees and Business Relations.
 
(a)    From the date hereof and up to and including the Closing Date, (i) Seller
shall use its Commercially Reasonable efforts (but shall not be required to
increase wages or benefits) to keep available the services of the current
employees and agents of the Business, and (ii) Seller shall use Commercially
Reasonable efforts to maintain the relations and goodwill with the suppliers,
distributors of the Business. Buyer shall make an offer of employment to at
least five of the seven active employees of Seller dedicated to the Totowa
Property (the “Offeree Employees”). Any employee who does not receive such an
offer of employment is referred to herein as a “Non-Offeree Employee.” For
purposes hereof, an employee shall be considered “active” if such employee is in
good standing on the Closing Date, including any such employee who is on an
authorized leave, medical or other, on the Closing Date. Buyer shall provide
Seller with a list of the Non-Offeree Employees no more than five Business Days
after the date of this Agreement. Each offer of employment to an Offeree
Employee shall include salary and cash incentive compensation (excluding, for
this purpose, payments under any severance plan or arrangement) that, in the
aggregate, is substantially comparable to that provided to such employee by
Seller, and benefits comparable to Buyer’s health, welfare and other benefit
plans made available to Buyer’s current employees, provided, that Buyer shall
credit each Offeree Employee with up to an aggregate of ten vacation and sick
days that have been accrued as of the Closing Date but not taken by such Offeree
Employee under Seller’s vacation and sick day policies (each such offer, a
“Qualified Offer”). Each Qualified Offer shall comply in all material respects
with all applicable Laws, including all employment Laws dealing with
discrimination. In the event an Offeree Employee accepts a Qualified Offer and
is hired by Buyer (each a “Transferred Employee”), such Transferred Employee’s
employment with Buyer shall be effective the first business day following the
Closing Date. In crediting such Transferred Employees with accrued sick and
vacation days, Buyer shall be entitled to rely on the Employee Compensation
List, as updated by Seller through the Closing Date pursuant to Section 6.4.
 
28

--------------------------------------------------------------------------------


(b)    Seller shall not provide any offer of continued employment to any Offeree
Employee or otherwise attempt to dissuade or discourage any Offeree Employee
from accepting a Qualified Offer. On or before the Closing Date, Seller shall
pay to each Transferred Employee identified on Schedule 6.5(b) the annual bonus
accrued through the Closing Date (“Accrued Bonus”) in the amount set forth
opposite such Transferred Employee’s on the Employee Compensation List, and
shall be responsible for all costs related thereto.
 
(c)    On or before the Closing Date, Seller shall pay to each Transferred
Employee, if applicable, an amount equal to the number of days’ pay that equals
the number of accrued sick and vacation days in excess of ten that such
Transferred Employee shall have accrued as of the Closing Date, and shall be
responsible for all costs related thereto.
 
(d)    Buyer shall have no obligation under this Agreement to continue the
employment of any Transferred Employee, to continue to pay any specified salary
or bonus compensation to any such Transferred Employee or, except as provided in
Section 6.5(a) with respect to credits for accrued sick and vacation days, to
provide to any such Transferred Employee any specific health, welfare or other
plan benefits or perquisites. Following the Closing, Buyer shall be entitled to
manage its staff levels and administer its human resources policies and benefit
plans in such manner as it, in its sole discretion, may deem appropriate.
 
(e)    From the date hereof and up to and including the Closing Date, without
the written consent of Buyer, Seller shall not take any action under the
Employee Lease to (i) increase or decrease the number of Union Employees, or
(ii) substitute any Union Employees for any other Union Employees.
Notwithstanding the foregoing, (A) Seller shall use its Commercially Reasonable
efforts to assist Buyer in negotiating with the Lessor and the Labor Union
representing the employees provided to Seller under the Employee Lease to
achieve a replacement agreement (in a form acceptable to Buyer) between Buyer
and Local 825, International Chemical Workers Union Council of the United Food
and Commercial Workers International Union (the “Union”) and (B) on or before
the Closing, Seller and the other parties thereto shall enter into the
Termination Agreement.
 
29

--------------------------------------------------------------------------------


6.6    Confidentiality.
 
(a)    If the Transactions are not consummated, each Party shall treat all
information obtained in its investigation of another Party or any Affiliate
thereof as confidential in accordance with the terms of the Confidentiality
Agreement.
 
(b)    Each Party agrees that it will not file the Schedules to this Agreement
with the U.S. Securities and Exchange Commission (the “SEC”) pursuant to Item
601(b)(2) of Regulation S-K; provided, that, if the SEC requests a copy of any
Schedule so omitted from a Party (for this purpose, the “Disclosing Party”), the
Disclosing Party shall furnish such requested Schedule to the SEC
supplementally, with a request that the SEC return the Schedules pursuant to
Rule 418(b) of the Securities Act or Rule 12b-4 of the Exchange Act; provided,
further, that if after reviewing any Schedule furnished pursuant to the
preceding proviso, the SEC determines that the Disclosing Party is required to
file such Schedule, then the Disclosing Party shall file such Schedule or
otherwise comply with any request of the SEC. If the Disclosing Party
determines, in its sole discretion, that it must file any of the Exhibits to
this Agreement with the SEC or any other Governmental Body or securities
exchange pursuant to applicable Law, then the Disclosing Party agrees to consult
with the other Party to determine if any of the information contained in such
Exhibits is appropriate for confidential treatment. If the Disclosing Party, in
its sole discretion, determines after such consultation that any information in
such Exhibits is appropriate for confidential treatment, the Disclosing Party
shall redact such information from the version of the Exhibit that is filed with
the SEC and shall submit a confidential treatment request relating to such
information. Notwithstanding the foregoing, nothing contained in this Agreement
shall in any way affect the right of a Party to take, or refrain from taking,
any actions that such Party, in its sole discretion, determines are necessary or
advisable to in order to comply with (i) all applicable Laws or (ii) any request
from the SEC or any other Governmental Body or securities exchange.
 
6.7    Related Parties. Each Party shall use its commercially reasonable efforts
to cause its Affiliates to take or refrain from taking any action that may be
necessary to carry out the Transactions.
 
6.8    Transfer of Purchased Assets and Business. Subject to the satisfaction of
or waiver by the applicable Party of the conditions set forth in Section 8 or
Section 9, as applicable, on and prior to the Closing Date, Seller shall take
such reasonable steps as may be necessary or appropriate, in the judgment of
Buyer, such that at and after the Closing Buyer shall be placed in actual
possession and control of all of the Purchased Assets and the Business. In
furtherance thereof, Seller shall execute and deliver such additional
instruments of conveyance and transfer as Buyer may reasonably require, in the
judgment of Buyer, in order to more effectively vest in it, and put it in
possession of, the Purchased Assets.
 
6.9    Fulfillment of Closing Conditions. (a) At and prior to the Closing, each
Party shall use Commercially Reasonable efforts to fulfill, and to cause each
other to fulfill, as soon as practicable before the Termination Date the
conditions specified in Section 8 and Section 9 to the extent that the
fulfillment of such conditions is within its control. In connection with the
foregoing, each Party will (i) refrain from any actions that would cause any of
its representations and warranties to be inaccurate as of the Closing, and take
any reasonable actions within its control that would be necessary to prevent its
representations and warranties from being inaccurate as of the Closing, (ii)
execute and deliver the applicable agreements and other documents referred to in
Section 8 and Section 9, (iii) comply with all applicable Laws in connection
with its execution, delivery and performance of this Agreement, the other
Transaction Documents to which it is a party and the Transactions, (iv) use
commercially reasonable efforts to obtain in a timely manner all necessary
waivers, consents and approvals required under any Laws, Contracts or otherwise,
including the Closing Consents and the Seller Required Consents in the case of
Seller, and (v) use commercially reasonable efforts to take, or cause to be
taken, all other actions and to do, or cause to be done, all other things
reasonably necessary, proper or advisable to consummate and make effective as
promptly as practicable the Transactions.
 
30

--------------------------------------------------------------------------------


6.10    DMF.  On or prior to the Closing Date, Seller shall have provided to
Buyer full and complete copies of DMF numbered 17159 and all related
documentation.
 
6.11    [Reserved]
 
6.12    [Reserved]
 
6.13    [Reserved]
 
6.14    Environmental. Within five Business Days following the date of this
Agreement, Seller shall file with the NJDEP (with copies to Buyer) an
application (including all supporting documentation) requesting NJDEP issue a
letter stating that ISRA, including the regulations promulgated thereunder, is
not applicable to the transaction contemplated by this Agreement (the “LNA”).
Seller shall use its commercially reasonable efforts to obtain the LNA prior to
Closing but the Closing shall not be conditioned upon such issuance.
 
6.15    Further Assurances. Consistent with the terms and conditions hereof,
each Party hereto shall use its best efforts to execute and deliver such other
documents and take such other actions as reasonably requested by the other Party
to fulfill the conditions precedent to the obligation of the other Party to
consummate the purchase and sale of the Business, or as the other Party hereto
may reasonably request in order to carry out this Agreement and the Transactions
contemplated hereby.
 
7.    Post-Closing Covenants.
 
7.1    Transition Period. For a period of 12 months after the Closing Date,
Seller and its Affiliates shall forward to Buyer all mail, remittance, receipts
or other mailings received by any of them relating to the Business other than
the Excluded Assets and the Unassumed Liabilities.
 
7.2    Employees.
 
(a)    Buyer shall be solely responsible for all Liabilities arising out of or
related to the actual or constructive termination of employment occurring after
the Closing Date of any Transferred Employee. Seller will be responsible for
providing COBRA continuation coverage as required by Law to all Employees of
Seller that are not Transferred Employees, and their eligible dependents covered
under the health plans in which Seller participates. Seller shall provide COBRA
continuation coverage at Buyer’s expense to Transferred Employees until such
time as such Transferred Employees are eligible for benefits under Buyer’s
health and welfare plans. In order to receive COBRA continuation coverage, such
individuals must properly elect to receive such coverage, and make prompt and
timely payment of all premiums due in respect of such COBRA continuation
coverage. Seller acknowledges that Buyer will offer Transferred Employees and
their eligible dependents coverage under Buyer’s health plan effective on the
first day of the month following completion of 30 days of employment with Buyer.
Seller shall be solely responsible for reasonable severance payments to not more
than two Non-Offeree Employees identified by Buyer pursuant to Section 6.5 and
to any Offeree Employees who do not accept a Qualified Offer from Buyer,
provided that, if Buyer shall have failed to make a Qualified Offer to at least
five employees of Seller, Buyer shall be solely responsible for reimbursing
Seller for severance payments in accordance with Seller’s existing policy to all
but two Non-Offeree Employees.
 
31

--------------------------------------------------------------------------------


(b)    For purposes of the WARN Act and applicable state Law, (i) Transferred
Employees hired by Buyer shall become employees of Buyer on the first business
day following the Closing Date and (ii) Buyer shall assume all responsibility
for any 60-day advance WARN Act notice with regard to any layoffs by Buyer
following the Closing.
 
(c)    Seller shall make all distributions and payments required under the terms
of the Plans and take all necessary and appropriate actions to maintain,
distribute or rollover any benefits to which each Transferred Employee may be
entitled under the Plans.
 
(d)    For a period of two years following the Closing Date, neither Seller nor
its Affiliates shall, directly or indirectly at any time, solicit, induce or
encourage or participate in soliciting, inducing or encouraging any Transferred
Employee to terminate his or her employment with Buyer or to work for Seller, a
competitor of Seller or a competitor of Buyer; provided, however, neither Seller
nor its Affiliates shall be prohibited from (i) conducting general solicitations
for employees in the ordinary course of business through the use of media
advertisements or recruiting agencies (provided that such recruiting agencies
are instructed not to target Buyer) or hiring Transferred Employees who
independently respond to such general solicitations without prior contact by
Seller or any agent or representative of Seller, or (ii) hiring a Transferred
Employee at any time after the end of the sixth calendar month following the
termination of such Transferred Employee’s employment with Buyer.
 
(e)    Buyer will fully perform its obligations to make payments pursuant to the
terms of Article 22, Section 11 of that certain Memorandum of Agreement dated
December 22, 2005 between Buyer and the Union.
 
7.3    Tax Matters.
 
(a)    After the Closing Date, Buyer and Seller shall (i) provide, or cause to
be provided, to each other’s respective subsidiaries, officers, partners,
employees, representatives and Affiliates such assistance as may reasonably be
requested by any of them in connection with the preparation of any Tax Return or
any audit which relates to the Business in respect of which Buyer or Seller are
responsible hereunder and (ii) retain, or cause to be retained, for so long as
any such taxable years or audits shall remain open for adjustments, any records
or information which may be relevant to any such Tax Returns or audits. The
assistance provided for in this subsection (a) shall include each of Buyer and
Seller (x) making their agents and employees and the agents and employees of
their respective Affiliates available to each other on a mutually convenient
basis to provide such assistance as might reasonably be expected to be of use in
connection with any such Tax Returns or audits and (y) providing, or causing to
be provided, such information as might reasonably be expected to be of use in
connection with any such Tax Returns or audits, including records, returns,
schedules, documents, work papers, opinions, letters or memoranda, or other
relevant materials relating thereto.
 
(b)    All transfer, documentary, sales, use, stamp, registration and other such
Taxes and fees (including any penalties and interest) incurred in connection
with this Agreement, shall be paid by Seller when due, and Seller shall, at its
own expense, file all necessary Tax Returns and other documentation with respect
to all such transfer, documentary, sales, use, stamp, registration and other
Taxes and fees, and, if required by applicable Law, Buyer shall, and shall cause
its Affiliates to, join in the execution of any such Tax Returns and other
documentation.
 
(c)    Seller and Buyer agree that in the case of property Taxes that are
payable with respect to a taxable period that begins before the Closing Date and
ends after the Closing Date, (i) Seller shall be liable for and shall pay the
portion of any such Taxes that is allocable to the portion of the period ending
on the Closing Date, which shall be deemed to be the amount of such Taxes for
the entire period multiplied by a fraction, the numerator of which is the number
of calendar days in the period ending on the Closing Date and the denominator of
which is the number of calendar days in the entire period and (ii) Buyer shall
be liable for and shall pay the remaining portion of such property or similar
Taxes that is allocable to the portion of the period commencing after the
Closing Date. To the extent that Seller has paid or caused to have been paid all
or a portion of such Taxes payable by Buyer pursuant to the preceding sentence,
Buyer shall reimburse Seller for such Taxes payable by Buyer at the Closing. To
the extent that Buyer has paid or caused to have been paid all or a portion of
such Taxes payable by Seller pursuant to this Section 7.3(c), Seller shall
reimburse Buyer for such amount within seven calendar days after the date on
which Buyer notifies Seller that such Taxes have been paid by or on behalf of
Buyer. For purposes of Section 2.3(b)(ii) with respect to Taxes imposed on a
periodic basis which are payable for a period that includes, but does not end
on, the Closing Date, such Taxes shall be allocated ratably on a daily basis.
 
32

--------------------------------------------------------------------------------


(d)    On or before the Closing, Buyer and Seller shall endeavor in good faith
to agree on an allocation of the Purchase Price (together with the Assumed
Liabilities) among the Purchased Assets in accordance with the rules of section
1060 of the Code and the regulations thereunder as attached hereto as Schedule
7.3(d) (the “Allocation”). If Buyer and Seller disagree about any aspect of the
Allocation after negotiating in good faith, then any disputed issues relating to
the Allocation will be finally and conclusively determined by an independent
accounting firm of recognized national standing (the “Allocation Arbiter”)
selected by Buyer and Seller, which firm shall not be the regular accounting
firm of either Buyer or Seller. The Allocation Arbiter will determine (based
solely on presentations by Buyer and Seller and not by independent review) only
those matters in dispute and will render a written report as to the disputed
matters and the resulting allocation of Purchase Price (together with the
Assumed Liabilities), which report shall be conclusive and binding upon the
parties. Buyer and Seller shall not, subject to the requirements of any
applicable tax law or election, file any Tax Returns and reports or take any
positions before any Governmental Body inconsistent with the Allocation. Buyer
and Seller shall cooperate in the preparation and filing of IRS Form 8594 (as
amended) and any required exhibits thereto with the IRS (and any comparable
forms with the appropriate authorities) in a manner consistent with the
Allocation.
 
7.4    Governmental Permits. a) On the Closing Date, each Party shall file or
transmit, as applicable, such notices, letters, instruments and the like with or
to the FDA relating to the Transactions as may required to comply with all
applicable Laws, and in furtherance thereof,
 
(i)    Buyer shall transmit to the FDA:
 
(1)    the notices relating to the Drug Establishment Registrations for the
Totowa Property in the form set forth in Exhibit C-1 for the purpose of
informing the FDA, in compliance with 21 C.F.R. Sec. 207.26, of the change in
ownership of the Totowa Property resulting from the Transactions and notice of
this transaction as it relates to Buyer’s NDA; and
 
(2)    the letters of acceptance relating to the transfer of the DMF numbered
17159 for the Totowa Property in the form set forth in Exhibit C-2, for the
purpose of informing the FDA, in compliance with Part VII.E in the Guidelines
for Drug Master Files, as published by the FDA, of Buyer’s acceptance of the
transfer of the DMF for the Totowa Property; and
 
(ii)    Seller shall transmit to the FDA the letters of transfer relating to the
transfer of the DMF numbered 17159 for the Totowa Property in the form set forth
in Exhibit C-3, for the purpose of informing the FDA, in compliance with Part
VII.E in the Guidelines for Drug Master Files, as published by the FDA, of the
transfer of the DMF for the Totowa Property.
 
33

--------------------------------------------------------------------------------


(b)    On the Closing Date, each Party shall file or transmit, as applicable,
such applications, notices, letters, instruments and the like to effect the
transfer, re-issuance or cancellation and issuance of the Governmental Permits
to and in the name of Buyer.
 
7.5    Existing Seller Clients. Buyer acknowledges that Seller is presently in
discussions with DAS regarding the obligations of Seller under the DAS
Agreement. To the extent permissible, Seller shall notify Buyer of the
non-economic terms of any resolution of such discussions. Under no circumstances
will Buyer be responsible for any obligation or Liability of Seller under the
DAS Agreement.
 
7.6    DMF. Through the date of termination of the Transition Services
Agreement, Seller shall continue to maintain and keep current DMF numbered 16941
(Contract Manufacturing) and permit Buyer to cross-reference Seller’s DMF
numbered 16941 in Buyer’s own IND and NDA filings after the Closing.
 
7.7    Insurance. For three years after the Closing, Seller shall, at its own
expense, maintain liability insurance coverage for claims relating to its
business operations for incidents that occurred prior to the Closing (on a
claims-made basis), with responsible companies and comparable in amount, scope
and coverage to that in effect on December 1, 2005, to the extent that such
insurance can be purchased on substantially comparable terms to those policies
in effect on such date; provided that Seller shall be entitled to reduce its
Manufacturer's Liability policy limit to $5 million after the Closing.
 
7.8    Totowa Property Signage. Following the Closing, Seller shall cooperate
with Buyer to secure the removal of all of Seller’s signage at the Totowa
Property.
 
8.    Conditions Precedent to Obligations of Buyer. All obligations of Buyer to
consummate the Transactions are subject to the satisfaction (or waiver by Buyer)
prior thereto of each of the following conditions:
 
8.1    Representations and Warranties; Performance of Obligations. All of the
representations and warranties of Seller contained in this Agreement shall have
been when made on the date of this Agreement and shall be on and as of the
Closing Date, with the same effect as though such representations and warranties
had been made on and as of such date, true, correct and complete in all material
respects (except in the case of representations and warranties that are
qualified by materiality or Material Adverse Effect, which representations and
warranties shall have been when made, and shall be on and as of the Closing
Date, true, correct and complete); all of the terms, covenants, agreements and
conditions of this Agreement to be complied with, performed or satisfied by
Seller on or before the Closing Date shall have been duly complied with,
performed or satisfied; and Buyer shall have received a certificate dated the
Closing Date and signed by an executive officer of Seller to the foregoing
effects (the “Seller Officer’s Certificate”).
 
8.2    Closing Documents. Buyer shall have received from each party thereto,
other than Buyer, executed original counterparts (or, in lieu thereof,
certified, facsimile or photostatic copies, the authenticity of which are
reasonably acceptable to Buyer) of the respective Transaction Documents and the
Deliverables identified in Section 3.2(a), including without limitation
certified copies of the Ancillary Agreements (it being understood that the
receipt of the LNA from NJDEP shall not be required prior to Closing).
 
8.3    Closing Consents. Buyer shall have received (in such forms as are
reasonably acceptable to Buyer) originals of (a) all of Seller Required Consents
set forth on Schedule 8.3 (the “Closing Consents”) and (b) any other Seller
Required Consents, or in lieu thereof waivers, obtained prior to the Closing
without any modification that Buyer deems unacceptable in the exercise of its
reasonable discretion (it being understood that the receipt of the LNA from
NJDEP shall not be required prior to Closing).
 
34

--------------------------------------------------------------------------------


8.4    [Reserved]
 
8.5    [Reserved]
 
8.6    Legal Matters. No claim, action, suit, arbitration or other proceeding
shall be pending or shall have been brought or threatened against Seller which
seeks to restrain or questions the validity or legality of the Transactions. No
Law or Court Order shall have been enacted, entered, promulgated or enforced by
any Governmental Body that is in effect and has the effect of making the
purchase and sale of the Purchased Assets illegal or otherwise prohibiting the
consummation of such purchase and sale.
 
8.7    Opinion of Seller’s Counsel. Buyer shall have received an opinion of
Seller’s counsel in substantially the form set forth on Exhibit D.
 
9.    Conditions Precedent to Obligations of Seller. All obligations of Seller
to consummate the Transactions are subject to the satisfaction (or waiver by
Seller to which the condition relates) prior thereto of each of the following
conditions:
 
9.1    Representations and Warranties; Performance of Obligations. All of the
representations and warranties of Buyer contained in this Agreement shall have
been when made on the date of this Agreement and shall be on and as of the
Closing Date, with the same effect as though such representations and warranties
had been made on and as of such date, true, correct and complete in all material
respects (except in the case of representations and warranties that are
qualified by materiality or Material Adverse Effect, which representations and
warranties shall have been when made, and shall be on and as of the Closing
Date, true, correct and complete); all of the terms, covenants, agreements and
conditions of this Agreement to be complied with, performed or satisfied by
Buyer on or before the Closing Date shall have been duly complied with,
performed or satisfied; and Seller shall have received a certificate dated the
Closing Date and signed by an executive officer of Buyer to the foregoing
effects (the “Buyer Officer’s Certificate”).
 
9.2    Legal Matters. No claim, action, suit, arbitration, investigation or
other proceeding shall be pending or shall have been brought or threatened
against Buyer which seeks to restrain or questions the validity or legality of
the Transactions. No Law or Court Order shall have been enacted, entered,
promulgated or enforced by any Governmental Body that is in effect and has the
effect of making the purchase and sale of the Purchased Assets illegal or
otherwise prohibiting the consummation of such purchase and sale.
 
9.3    Consents. Seller shall have received consents in a form reasonably
satisfactory to Seller effectuating the transfer of Seller’s obligations under
the Totowa Property Lease.
 
10.   Indemnification.
 
10.1    By Seller. To the extent provided in this Section 10, Seller shall
indemnify and hold Buyer and its Affiliates and their respective successors and
assigns, and their respective officers, directors, employees, stockholders,
agents, (each, an “Indemnified Buyer Party”) harmless from and against:
 
(a)    any Liabilities, claims, demands, judgments, losses, costs, damages or
expenses whatsoever (including reasonable attorneys’ and other professional fees
and disbursements of every kind, nature and description incurred by such
Indemnified Buyer Party in connection therewith) (collectively, “Damages”) that
such Indemnified Buyer Party may sustain, suffer or incur and that result from,
arise out of or relate to:
 
35

--------------------------------------------------------------------------------


(i)    any inaccuracy of any representation or warranty made by Seller in this
Agreement, the other Transaction Documents to which it is a party or any
certificate or other writing delivered by or on behalf of either of it in
connection herewith or therewith (for purposes of calculating the amount of
Damages incurred in connection with any breach of any representation or
warranty, any and all references to materiality or Material Adverse Effect
contained in such representation or warranty shall be disregarded);
 
(ii)    any nonfulfillment of any covenant or agreement on the part of Seller or
Safeguard set forth in the Totowa Lease, the Termination and Option Agreement,
this Agreement or any other Transaction Document to which either is a party,
other than the Transition Services Agreement;
 
(iii)   any Unassumed Liability;
 
(iv)    any commissions, fees and expenses of any brokers or finders retained by
or on behalf Seller or its Affiliates in connection with the Transactions;
 
(v)    any agreement, relationship or arrangement between Seller and any
customer of Seller other than Buyer, including, but not limited to, the DAS
Agreement;
 
provided, however, that notwithstanding anything to the contrary herein, Buyer
shall not be entitled to recover Damages under this Agreement resulting from or
arising out of a Default by Seller in the performance of its obligations under
the Existing Manufacturing Agreement, which shall be governed solely by the
terms of the Existing Manufacturing Agreement; and
 
(b)    any and all actions, suits, claims, proceedings, investigations,
allegations, demands, assessments, audits, fines, judgments, costs and other
expenses (including reasonable attorneys’ fees and expenses) incident to any of
the foregoing or to the enforcement of this Section 10.1.
 
10.2    By Buyer. To the extent provided in this Section 10, Buyer shall
indemnify and hold Seller, its Affiliates and their respective successors and
assigns, and their respective officers, directors, employees, partners, agents
(each, an “Indemnified Seller Party”) harmless from and against:
 
(a)    any Damages that such Indemnified Seller Party may sustain, suffer or
incur and that result from, arise out of or relate to:
 
(i)    any inaccuracy of any representation or warranty made by Buyer in this
Agreement, the Transaction Documents or any certificate or other writing
delivered by or on behalf of it in connection herewith or therewith (for
purposes of calculating the amount of Damages incurred in connection with any
breach of any representation or warranty, any and all references to materiality
or Material Adverse Effect contained in such representation or warranty shall be
disregarded);
 
(ii)    any nonfulfillment of any covenant or agreement on the part of Buyer set
forth in this Agreement or any Transaction Document, other than the Transition
Services Agreement;
 
(iii)    any Assumed Liability;
 
36

--------------------------------------------------------------------------------


(iv)    any commissions, fees and expenses of any brokers or finders retained by
or on behalf of Buyer or its Affiliates in connection with the Transactions; and
 
(v)    except as may be provided in the Transition Services Agreement, the
operation of Buyer’s business following the Closing.
 
(b)    any and all actions, suits, claims, proceedings, investigations,
allegations, demands, assessments, audits, fines, judgments, costs and other
expenses (including reasonable attorneys’ fees and expenses) incident to any of
the foregoing or to the enforcement of this Section 10.2.
 
10.3    Procedure for Claims.
 
(a)    An Indemnified Party that desires to seek indemnification under any part
of this Section 10 shall give notice (a “Claim Notice”) to each party
responsible or alleged to be responsible for indemnification hereunder (an
“Indemnitor”) prior to any applicable Expiration Date specified below. Such
notice shall briefly explain the nature of the claim and the parties known to be
involved, and shall specify the amount thereof. If the matter to which a claim
relates shall not have been resolved as of the date of the Claim Notice, the
Indemnified Party shall estimate the amount of the claim in the Claim Notice,
but also specify therein that the claim has not yet been liquidated (an
“Unliquidated Claim”). If an Indemnified Party gives a Claim Notice for an
Unliquidated Claim, the Indemnified Party shall also give a second Claim Notice
(the “Liquidated Claim Notice”) within 60 days after the matter giving rise to
the claim becomes finally resolved, and the Liquidated Claim Notice shall
specify the amount of the claim. Each Indemnitor to which a Claim Notice is
given shall respond to any Indemnified Party that has given a Claim Notice (a
“Claim Response”) within 20 days (the “Response Period”) after the later of
(i) the date that the Claim Notice is given and (ii) if a Claim Notice is first
given with respect to an Unliquidated Claim, the date on which the Liquidated
Claim Notice is given. Any Claim Notice or Claim Response shall be given in
accordance with the notice requirements hereunder, and any Claim Response shall
specify whether or not the Indemnitor giving the Claim Response disputes the
claim described in the Claim Notice. If any Indemnitor fails to give a Claim
Response within the Response Period, such Indemnitor shall be deemed not to
dispute the claim described in the related Claim Notice. If any Indemnitor
elects not to dispute a claim described in a Claim Notice, whether by failing to
give a timely Claim Response or otherwise, then the amount of such claim shall
be conclusively deemed to be an obligation of such Indemnitor.
 
(b)    If any Indemnitor shall be obligated to indemnify an Indemnified Party
under this Section 10, such Indemnitor shall pay to such Indemnified Party
within 30 days after the last day of the Response Period the amount to which
such Indemnified Party shall be entitled. If there shall be a dispute as to the
amount or manner of indemnification under this Section 10, the Indemnified Party
may pursue whatever legal remedies may be available for recovery of the Damages
claimed from any Indemnitor, but any dispute shall be resolved in accordance
with Section 13.5 to the extent that it may be applicable. If any Indemnitor
fails to pay all or part of any indemnification obligation when due, then such
Indemnitor shall also be obligated to pay to the applicable Indemnified Party
interest on the unpaid amount for each day during which the obligation remains
unpaid at an annual rate equal to the Prime Rate, and the Prime Rate in effect
on the first Business Day of each calendar quarter shall apply to the amount of
the unpaid obligation during such calendar quarter.
 
10.4    Limitations on Liability.
 
37

--------------------------------------------------------------------------------


(a)    Notwithstanding any other provision of this Section 10, an Indemnified
Buyer Party shall be entitled to indemnification with respect to claims under
Section 10.1(a)(i) hereunder only when the aggregate of all Damages to all
Indemnified Buyer Parties exceeds $75,000 (the “Threshold Amount”) and then the
Indemnified Buyer Parties shall be entitled to indemnification for all Damages
incurred in the aggregate in excess of $20,000 (the “Deductible Amount”). Except
as otherwise expressly provided in this Section 10.4, Seller’s obligation to
indemnify the Indemnified Buyer Parties under Section 10.1(a)(i) shall not
exceed in the aggregate an amount equal to the Purchase Price (the “Purchase
Price Cap”); provided, further, that Seller’s obligation to indemnify the
Indemnified Buyer Parties under Section 10.1(a)(i) with respect to Sections 4.1,
4.4, 4.10, 4.12, 4.14 (except Sections 4.14(c)(i), 4.14(c)(iii) and 4.14(c)(v)),
4.15 (except with respect to the Totowa Lease and the Termination and Option
Agreement), 4.17, 4.18, 4.19, 4.20, 4.21, 4.28 and 4.33 shall not exceed, in the
aggregate, an amount equal to 33% of the Purchase Price (the “33% Cap”). For the
avoidance of doubt, any payments made to an Indemnified Buyer Party that are
subject to the 33% Cap pursuant to this Section 10.4(a) shall also be applied
against the Purchase Price Cap. The Purchase Price Cap, but none of the
Threshold Amount, the Deductible Amount or the 33% Cap, shall apply to the
representations and warranties set forth in Sections 4.3, 4.13, 4.14(c)(i),
4.14(c)(iii), 4.14(c)(v), 4.15 (solely with respect to the Totowa Lease and the
Termination and Option Agreement) and 4.16. The Purchase Price Cap, the
Threshold Amount and the Deductible Amount but not the 33% Cap shall apply to
the representations and warranties set forth in Sections 4.31 and 4.32.
Notwithstanding anything in this Section 10.4 to the contrary, none of the
Threshold Amount, the Deductible Amount, the Purchase Price Cap or the 33% Cap
shall apply to the representations and warranties set forth in Sections 4.7,
4.11, 4.13, 4.15 (solely with respect to the Totowa Lease and the Termination
and Option Agreement), 4.22, 4.24 and 4.26. For the avoidance of doubt, none of
the foregoing limitations shall apply with respect to Seller’s obligation to
indemnify the Indemnified Buyer Parties under Sections 10.1(a)(ii), (a)(iii),
(a)(iv) and (a)(v). In addition, except as expressly provided to the contrary
herein, in the case of a claim for Damages that may be made based on items set
forth in more than one of clauses (a)(i) through (a)(iv) of Section 10.1(a), an
Indemnified Buyer Party make may such claim based on any one of the clauses in
Section 10.1(a), except to the extent that such claim is based solely on only
one of such clauses.
 
(b)    Any claim for indemnification under this Section 10 shall be made by
giving a Claim Notice under Section 10.3 on or before the applicable “Expiration
Date” specified below in this Section 10.4(b), or the claim under this Section
shall be invalid. “Expiration Date” means:
 
(i)    60 days after the date on which the applicable statute of limitations
expires (with extensions) with respect to any claim for Damages related to (A)
the inaccuracy of a representation or warranty set forth in Sections 4.7,
4.14(c)(i), 4.14(c)(iii), 4.14(c)(v), 4.16 or 4.22, or (B) the inaccuracy of any
representations or warranties of Seller or Buyer that were untrue when made with
an intent to mislead or defraud;
 
(ii)    eighteen months following the Closing Date, with respect to any claim
for Damages related to (A) any breach of a representation or warranty set forth
in Sections 4.15 (other than with respect to the matters addressed by Section
10.4(b)(iii) below), 4.17, 4.18, 4.31, 4.33 or (B) Sections 10.1(a)(ii) or
10.2(a)(ii); provided, however, in the event that any covenant or agreement is
required to be performed beyond such date pursuant to the terms of the
Transaction Documents, claims for indemnification under Sections 10.1(a)(ii) or
10.2(a)(ii) for breach of such covenant or agreement shall be made before the
expiration of the 120 calendar day period commencing on the date established for
completion of performance of such covenant or agreement;
 
(iii)    with respect to any Claim arising in connection with the Totowa Lease
and the Termination and Option Agreement, 60 days after the earlier of the
termination of the Totowa Lease or the expiration of the initial term of the
Totowa Lease, without regard to any extension thereto.
 
38

--------------------------------------------------------------------------------


(iv)    in perpetuity, with respect to any claim for Damages related to (A) any
breach of a representation or warranty set forth in Sections 4.3, 4.4, 4.11,
4.24, 4.26 or 5.2 or (B) Sections 10.1(a)(iii), (a)(iv) or (a)(v)
or 10.2(a)(iii), (a)(iv) or (a)(v); and
 
(v)    one year following the Closing Date for all other claims; provided,
however, in the event that the current term of any Seller Contract ends on a
date beyond such date, claims for indemnification with respect to such Seller
Contract shall be made before the expiration of the 120 calendar day period
commencing on the last day of the current term of such Seller Contract.
 
(vi)    in the event that a claim for Damages may be made based on items to
which more than one of clauses (b)(i) through (b)(v) of this Section 10.4 shall
apply, an Indemnified Buyer Party may make such claim on or before the later of
the applicable Expiration Dates provided hereunder.
 
So long as an Indemnified Party gives a Claim Notice for an Unliquidated Claim
on or before the applicable Expiration Date, such Indemnified Party shall be
entitled to pursue its rights to indemnification regardless of the date on which
such Indemnified Buyer Party gives the related Liquidated Claim Notice.
 
(c)    Except to the extent specifically contemplated to the contrary herein,
for purposes of this Section 10, “Damages” shall include incidental damages, but
shall not include indirect and consequential damages (including lost profits)
punitive, exemplary or special damages, except to the extent paid to a third
party.
 
(d)    For purposes of this Section 10, “Damages” shall be net of any insurance
recoveries paid to the Indemnified Party in connection with the matter giving
rise to the right of indemnification; provided, however, that except as
described below, no Party shall have any obligation to obtain insurance
coverage. Each Indemnified Party shall use commercially reasonable efforts to
exercise its rights under insurance carried by such Indemnified Party from which
recoveries may be obtained in connection with the matter giving rise to the
right of indemnification; provided, however, that the exercise of commercially
reasonable efforts in this regard shall not include having to litigate to obtain
a recovery from an insurance provider.
 
(e)    Seller shall have no Liability to Buyer as a result of any termination
of, delay in, or failure to achieve, regulatory approval of Buyer’s NDA that may
be due to the pendency of, or otherwise caused by, the Transactions.
 
10.5    Third Party Claims.
 
(a)    An Indemnified Party that desires to seek indemnification under any part
of this Section 10 with respect to any actions, suits or other administrative or
judicial proceedings (each, an “Action”) that may be instituted by a third party
(a “Third-Party Claim”) shall give each Indemnitor prompt written notice of a
third party’s institution of such Action. After such notice, any Indemnitor
shall be entitled to participate in such Action or assume the defense thereof
with counsel chosen by the Indemnitor, which counsel shall be reasonably
satisfactory to such Indemnified Party. Any failure to give prompt notice under
this Section 10.5 shall not bar an Indemnified Party’s right to claim
indemnification under this Section 10, except to the extent that an Indemnitor
shall have been materially prejudiced as a result of such failure. The
Indemnified Party shall cooperate in all reasonable aspects with the
Indemnitor’s defense of any such Action.
 
39

--------------------------------------------------------------------------------


(b)    After assumption of the defense of such Third-Party Claim by the
Indemnitor, the Indemnitor shall not, so long as it diligently conducts such
defense, be liable to the Indemnified Party under this Section 10 for any fees
of other counsel or any other expenses with respect to the defense of such
Third-Party Claim, in each case subsequently incurred by the Indemnified Party
in connection with the defense of such Third-Party Claim, other than costs
incurred by the Indemnified Party prior to such assumption by the Indemnitor,
except that, in the event the Indemnified Party shall have received an opinion
of counsel to the effect that the interests of the Indemnitor and the
Indemnified Party in the Third Party Claim are adverse and require that the
Parties be separately represented, the Indemnitor shall pay the reasonable costs
and counsel fees of one separate counsel to represent the Indemnified Party. If
the Indemnitor assumes the defense of a Third-Party Claim, (i) such assumption
will conclusively establish for purposes of this Agreement that the claims made
in that Third-Party Claim are within the scope of and subject to indemnification
pursuant to this Section 10, and (ii) the Indemnitor shall have the sole right
to compromise and settle such Action; provided that, the Indemnitor shall obtain
the written consent of the Indemnified Party, prior to ceasing to defend,
settling or otherwise disposing of any such Action if as a result thereof (i)
the Indemnified Party would become subject to injunctive or other equitable
relief or any remedy other than the payment of money by the Indemnitor, or (ii)
the business of the Indemnified Party would be adversely affected (including,
without limitation, any admission of liability). Notwithstanding the assumption
by the Indemnitor of the defense of any Third-Party Claim as provided in this
Section 10.5, the Indemnified Party shall have the right to participate at its
own expense in the defense of such Action.
 
10.6    Right of Offset. An Indemnified Party shall be entitled, at its sole
discretion, to recover any Damages payable by the Indemnitor which are not
subject to a defense or dispute raised in good faith by Indemnitor through a
reduction of amounts due from the Indemnified Party to the Indemnitor to the
extent any amounts are then or will in the future become payable by the
Indemnified Party to the Indemnitor; provided, however, that, except for claims
brought by a Buyer Indemnified Party under Sections 10.1(a)(i) (solely with
respect to Sections 4.3, 4.4, 4.7, 4.11, 4.22 and 4.24), 10.1(a)(ii), (a)(iii),
(a)(iv) and (a)(v), no such amounts shall be offset against payments due Seller
under the Transition Services Agreement. The right of offset provided to
Indemnified Parties under this Section 10.6 shall not, in any event, have the
effect of modifying, extending, restructuring or otherwise deferring the
obligations of an Indemnitor to pay when due the amounts provided under this
Article 10.
 
10.7    Effect of Investigation or Knowledge. Any claim by an Indemnified Party
for indemnification shall not be adversely affected by any investigation by or
opportunity to investigate afforded to the Indemnified Party, nor shall such a
claim be adversely affected by Buyer’s knowledge on or before the Closing Date
of any breach of the type specified in Section 10.1 or of any state of facts
that may give rise to such a breach; any such claim shall survive the Closing
until the applicable Expiration Date. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not adversely affect the right
to indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants or obligations.
 
10.8    Contingent Claims. Nothing herein shall be deemed to prevent an
Indemnified Party from making a claim hereunder for potential or contingent
claims or demands (a “Contingent Claim”); provided that the Claim Notice sets
forth the specific basis for any such Contingent Claim to the extent then
feasible and the Indemnified Party has reasonable grounds to believe that such a
claim may be made.
 
11.    Termination.
 
11.1    Grounds for Termination. The Parties may terminate this Agreement at any
time before the Closing as provided below:
 
(a)    by mutual written consent of each of the Parties;
 
40

--------------------------------------------------------------------------------


(b)    by any Party, if the Closing shall not have been consummated on or before
December 31, 2005 (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this Section 11.1(b) shall not be available to
any Party whose failure to fulfill any obligation under this Agreement has been
the cause of, or resulted in, the failure of the Closing to occur on or before
the Termination Date;
 
(c)    by any Party, if a Governmental Body shall have issued a Court Order
(which Court Order the Parties shall use commercially reasonable efforts to
lift) that permanently restrains, enjoins or otherwise prohibits the
Transactions, and such Court Order shall have become final and nonappealable;
 
(d)    by Buyer, if Seller shall have breached, or failed to comply with, any of
their obligations under this Agreement or any representation or warranty made by
Seller shall have been incorrect when made, and such breach, failure or
misrepresentation is not cured within 20 days after notice thereof, and in
either case, any such breaches, failures or misrepresentations, individually or
in the aggregate, results or would reasonably be expected to result in a
Material Adverse Effect on the Business; or
 
(e)    by Seller, if Buyer shall have breached, or failed to comply with any of
its obligations under this Agreement or any representation or warranty made by
Buyer shall have been incorrect when made, and such breach, failure or
misrepresentation is not cured within 20 days after notice thereof, and in
either case, any such breaches, failures or misrepresentations, individually or
in the aggregate, results or would reasonably be expected to affect materially
and adversely the benefits to be received by Seller hereunder.
 
11.2    Effect of Termination. If this Agreement is terminated pursuant to this
Section 11, the agreements contained in Section 13.6 shall survive the
termination hereof and any Party may pursue any legal or equitable remedies that
may be available if such termination is based on a breach of another Party.
 
12.    Other Matters.
 
12.1    Public Announcements. Except as and to the extent Parties may be
required by applicable Law or any applicable stock exchange regulations, without
the prior written consent of the other Party, neither Party will, and each will
direct and cause its officers, directors, employees, attorneys, accountants and
other agents and representatives not to, directly or indirectly, make any public
disclosure of or statement concerning this Agreement and the Transactions.
 
12.2    Reasonable Best Efforts. Between the date of this Agreement and the
Closing Date, Seller will use its reasonable best efforts to cause the
conditions in Sections 8 to be satisfied.
 
12.3    Nondisparagement. Buyer and Seller each agree not to communicate,
directly or indirectly, any untrue, inaccurate or negative or disparaging
comments or information about each other (including, as appropriate, any of the
current or former officers, directors, managers, supervisors, employees or
representatives of Buyer or Seller or any of their related entities) concerning
the reputation or status of the other party's professional abilities, business
or financial condition.
 
13.    Miscellaneous.
 
13.1    Contents of Agreement. This Agreement, together with the other
Transaction Documents, that certain Confidentiality Agreement dated February 10,
2003 between the Parties (“Confidentiality Agreement”), and the Existing
Manufacturing Agreement sets forth the entire understanding of the parties
hereto with respect to the Transactions and supersedes all prior agreements or
understandings among the Parties regarding those matters. In clarification of
the foregoing, nothing herein shall serve to limit in any respect the existing
rights and obligations of the Parties under the Existing Manufacturing Agreement
as of the Closing. Furthermore, the Parties agree that the Existing
Manufacturing Agreement, including, without limitation, the Change Order and
Change Order No. 2 and any obligation of Buyer to pay a success fee to Seller,
shall terminate as of the Closing and, except for such provisions therein that
by their terms survive such termination, Seller shall have no further
obligations thereunder; provided, however, that, except as otherwise provided in
this Agreement, neither Buyer nor Seller shall be relieved of any of its
obligations thereunder relating to periods prior to the Closing.
 
41

--------------------------------------------------------------------------------


13.2    Amendment, Parties in Interest, Assignment, Etc. This Agreement may be
amended, modified or supplemented only by a written instrument duly executed by
each of the Parties. If any provision of this Agreement shall for any reason be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective heirs, legal
representatives, successors and permitted assigns of the Parties. No Party shall
assign this Agreement or any right, benefit or obligation hereunder, except that
Buyer shall be entitled to assign its rights and obligations hereunder to one or
more Persons (an “Assignee”) provided (a) the Assignee executes and delivers to
Seller a document by which the Assignee agrees to be bound by the terms and
conditions applicable to Buyer under this Agreement, and (b) Buyer shall remain
obligated to purchase the Assets to be purchased by an Assignee hereunder and to
fulfill the Assignee’s other obligations hereunder to the extent that the
Assignee fails to do so hereunder. Any term or provision of this Agreement may
be waived at any time by the Party entitled to the benefit thereof by a written
instrument duly executed by such Party. The Parties shall execute and deliver
any and all documents and take any and all other actions that may be deemed
reasonably necessary by their respective counsel to complete the Transactions.
 
13.3    Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “or” has the inclusive meaning frequently identified with the phrase
“and/or,” (d) “including” has the inclusive meaning frequently identified with
the phrase “but not limited to,” and (e) references to “hereunder” or “herein”
relate to this Agreement. The section and other headings contained in this
Agreement are for reference purposes only and shall not control or affect the
construction of this Agreement or the interpretation thereof in any respect.
Section, subsection, schedule and exhibit references are to this Agreement
unless otherwise specified. Each accounting term used herein that is not
specifically defined herein shall have the meaning given to it under GAAP.
 
13.4    Sole Remedy. The Parties acknowledge that the remedies provided for in
this Agreement shall be the Parties’ sole and exclusive remedy with respect to
breaches of the representations and warranties contained in this Agreement.
Notwithstanding any other provision in this Agreement, either Party shall have
the right to seek specific performance or injunctive relief to enforce another
Party’s performance of any obligations expressly set forth in this Agreement.
 
13.5    Dispute Resolution.
 
(a)    Good-Faith Negotiations. Except as otherwise set forth in this Agreement,
if after the Closing any dispute arises under this Agreement with respect to a
claim for Damages that is not settled promptly in the ordinary course of
business, the Parties shall seek to resolve any such dispute between them,
first, by negotiating promptly with each other in good faith in face-to-face
negotiations. These face-to-face negotiations shall be conducted by the
respective designated senior management representatives of Buyer and Seller. If
the Parties are unable to resolve such dispute between them within 20 Business
Days (or such period as the Parties shall otherwise agree) through these
face-to-face negotiations, then any such dispute shall be resolved in the manner
set forth in this Section.
 
42

--------------------------------------------------------------------------------


(b)    Resolution of Disputes. Except as otherwise set forth in this Agreement,
any controversy or claim shall be settled by arbitration conducted on a
confidential basis, under the US Arbitration Act, if applicable, and the then
current Commercial Arbitration Rules of the American Arbitration Association
(the “Association”) strictly in accordance with the terms of this Agreement and
the substantive law of the State of New Jersey. The arbitration shall be
conducted at the Association’s regional office located in Philadelphia,
Pennsylvania by three arbitrators, at least one of whom shall be knowledgeable
in the bioprocessing industry, one of whom shall be an attorney and one of whom
shall be a member of an accounting firm familiar with businesses engaged in
bioprocessing. Judgment upon the arbitrators’ award may be entered and enforced
in any court of competent jurisdiction. No Party shall institute a proceeding
hereunder unless at least 60 days prior thereto such Party shall have given
written notice to the other Parties of its intent to do so. No Party shall be
precluded hereby from securing equitable remedies in courts of any jurisdiction,
including temporary restraining orders and preliminary injunctions to protect
its rights and interests, but neither Party shall seek any such equitable
remedies as a means to avoid or stay arbitration.
 
13.6    Expenses. Except as otherwise set forth herein, the Parties shall pay
their own expenses incidental to the preparation of this Agreement, the carrying
out of the provisions of this Agreement and the consummation of the
Transactions.
 
13.7    Bulk Sales. The Parties hereby waive compliance with the bulk sales
Laws, sales and use tax laws and any other similar Laws in any applicable
jurisdiction in respect of the sale and purchase by Seller and Purchaser,
respectively, of the Purchased Assets as contemplated hereby; provided, however,
that Seller shall pay and discharge when due all claims of creditors asserted
against Buyer or the Purchased Assets by reason of such noncompliance and all
sales, use, and other Taxes assessed against or sought to be collected from
Buyer by any Governmental Body as a result of such noncompliance and Seller
promptly shall take all necessary actions required to remove any Encumbrance
which may be placed upon any of the Purchased Assets by reason of such
noncompliance. In accordance with the provisions of Section 10, Seller shall
indemnify and hold Buyer and the Buyer Indemnified Parties harmless from and
against any and all Taxes and Damages resulting from or arising out of any
noncompliance or alleged noncompliance with bulk sales Laws, sales and use tax
laws and any other similar Laws in any applicable jurisdiction in respect of the
sale and purchase by Seller and Purchaser, respectively, of the Purchased Assets
as contemplated hereby.
 
13.8    Notices. All notices that are required or permitted hereunder shall be
in writing and shall be sufficient if personally delivered or sent by mail,
facsimile message or by a nationally recognized overnight delivery courier. Any
notices shall be deemed given upon the earlier of the date when received at, or
the third day after the date when sent by registered or certified mail or the
day after the date when sent by overnight delivery courier to, the address or
fax number set forth below, unless such address or fax number is changed by
notice to the other party hereto:
 
43

--------------------------------------------------------------------------------



If to Seller:


Laureate Pharma, Inc.
201 College Road East
Princeton, New Jersey 08540
FAX: (609) 520-3963
Attention: Dr. Robert J. Broeze


and with a required copy to:


Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, Pennsylvania 19103
FAX: (215) 963-5001
Attention: Richard B. Aldridge


and with a required copy to:


Safeguard Scientifics, Inc.
800 The Safeguard Building
435 Devon Park Drive
Wayne, Pennsylvania 19087
FAX: (610) 975-0261
Attn: General Counsel


If to Buyer:


Discovery Laboratories, Inc.
2600 Kelly Road
Suite 100
Warrington, PA 18976-3646
FAX: 215-488-9557
Attention: David L. Lopez, Esq., SVP & General Counsel


and with a required copy to:


Taylor, Colicchio & Silverman, LLP
502 Carnegie Center
Suite 103
Princeton, New Jersey 08540
FAX: 609-987-0070
Attention: Thomas P. Wild, Esq.


13.9    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New Jersey without regard to its
provisions concerning conflict of laws.
 
13.10   Counterparts. This Agreement may be executed in two or more counterparts
and by facsimile, each of which shall be binding as of the date first written
above, and all of which shall constitute one and the same instrument. Each such
copy shall be deemed an original, and it shall not be necessary in making proof
of this Agreement to produce or account for more than one such counterpart.
44

--------------------------------------------------------------------------------


 
[Remainder of the page intentionally left blank]
 
45

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first written above.
 

     
LAUREATE PHARMA, INC.
 
 
By:    /s/ Christopher J. Davis    
Name: Christopher J. Davis
Title: Vice President and Treasurer
     
DISCOVERY LABORATORIES, INC.
 
 
By:   /s/ Robert J. Capetola        
Name: Robert J. Capetola, Ph.D.
Title: President and Chief Executive Officer
   













--------------------------------------------------------------------------------


 